U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. Post-Effective Amendment No. 3 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 4 (Check appropriate box or boxes) AlphaMark Investment Trust (Exact Name of Registrant as Specified in Charter) 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code:(513) 587-3406 Wade R. Bridge, Esq. Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): /X / immediately upon filing pursuant to paragraph (b) // on (date) pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a) (1) / / on (date) pursuant to paragraph (a) (1) // 75 days after filing pursuant to paragraph (a) (2) // on (date) pursuant to paragraph (a) (2) of Rule 485(b) If appropriate, check the following box: / / This post-effective amendment designates a new effective date for a previously filed post-effective amendment. PROSPECTUS December 27, 2010 AlphaMark Large Cap Growth Fund Ticker Symbol: AMLCX AlphaMark Small Cap Growth Fund Ticker Symbol: AMSCX Each a series of the AlphaMark Investment Trust The Securities and Exchange Commission has not approved or disapproved the Funds’ shares or determined if this Prospectus is accurate or complete. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS Fund Summaries 3 AlphaMark Large Cap Growth Fund 3 AlphaMark Small Cap Growth Fund 9 Information Relevant to Both Funds 15 Additional Information About the Funds’ Investment Objectives, Investment Strategies and Related Risks 16 Fund Management 20 How the Funds Value Their Shares 22 How to Buy Shares 23 How to Redeem Shares 29 Distribution Plan 32 Dividends, Distributions and Taxes 33 Financial Highlights 34 Privacy Notice 36 For Additional Information back cover 2 FUND SUMMARIES ALPHAMARK LARGE CAP GROWTH FUND INVESTMENT OBJECTIVE The AlphaMark Large Cap Growth Fund (the “Large Cap Growth Fund”) seeks long-term growth of capital. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Large Cap Growth Fund. Shareholder Fees (fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Deferred Sales Charge (Load) None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee (on shares redeemed within 60 days of purchase) 1.5% Exchange Fee None Wire Transfer Fee Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% Distribution and Service (12b-1) Fees 0.25% Other Expenses 1.07% Total Annual Fund Operating Expenses 2.32% Less: Management Fee Reductions 0.82% Total Annual Fund Operating Expenses after Management Fee Reductions 1.50% (1) The Advisor has contractually agreed, until December 31, 2011, to reduce Management Fees and to absorb Other Expenses to the extent necessary to limit Total Annual Fund Operating Expenses (excluding Acquired Fund Fees and Expenses) to an amount not exceeding 1.50% of the Fund’s average daily net assets. Management Fee reductions and Other Expenses absorbed by the Advisor are subject to repayment by the Fund for a period of 3 years after such fees and expenses were incurred, provided that the repayments do not cause Total Annual Fund Operating Expenses (excluding Acquired Fund Fees and Expenses) to exceed the foregoing expense limitation. This arrangement may be terminated by either party upon 60 days’ prior written notice, provided, however, that (1) the Advisor may not terminate this arrangement without the approval of the Board of Trustees, and (2) this arrangement will terminate automatically if the Advisor ceases to serve as investment adviser of the Fund. 3 Example This Example is intended to help you compare the cost of investing in the Large Cap Growth Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and takes into account the Advisor’s contractual arrangement to maintain the Fund’s expenses at the agreed upon level until December 31, 2011. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $ 153 $ 646 Portfolio Turnover The Large Cap Growth Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 30% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES Under normal circumstances, the Large Cap Growth Fund will invest at least 80% of its net assets plus the amount of any borrowings for investment purposes in a diversified portfolio of domestic common stocks of large cap companies. The Advisor defines “large cap” companies as companies with a total market capitalization of $5 billion or more at the time of purchase. It is anticipated that, under normal circumstances, the Fund’s investments will have an average weighted market capitalization of greater than $10 billion. The Advisor’s investment philosophy is grounded by an appreciation of risk. The Advisor believes that it is possible to identify growing companies by trends in past and forecasted revenues and earnings. However, it is important to select only those companies that have a sustainable business model through various economic conditions. A sustainable business model is one that is focused on organic growth supplemented by acquisitions and capital investment. A strong business model creates shareholder wealth, as measured by the return on equity that a company produces. A company that produces a reliable stream of cash from operating activities can succeed in economically challenging times. 4 The Advisor seeks to invest in companies with a proven history of consistent growth, sustainable earnings momentum and the ability to produce a reliable stream of cash flow during all economic cycles. The Advisor uses a “bottom-up” internal stock screening process designed to identify companies that produce reliable cash flow streams and are priced at a level that provides for growth opportunity. An assessment of secular trends in the markets and the economy will exert some influence on the economic sector weightings of the Large Cap Growth Fund’s portfolio. For the Large Cap Growth Fund, this screening process narrows the large cap growth universe to approximately 100 stocks. These companies are then subjected to further fundamental analysis, including the following: • Market return on equity • Sufficiency of cash flow to cover capital spending • Operating margin relative to price/sales • Financial statement review, focusing on true net equity value • Enterprise value review and management review, including factors such as insider trading, stock option distribution and share buy backs It is anticipated that, under normal circumstances, there will be between 30 to 40 stocks in the portfolio of the Large Cap Growth Fund. Position sizes of the Fund’s holdings are continuously monitored. The Large Cap Growth Fund may invest up to 20% of its net assets in foreign securities when, in the Advisor’s opinion, such investments would be advantageous to the Fund and help the Fund achieve its investment objective. The Advisor will sell a security from the Large Cap Growth Fund’s portfolio under one or more of the following circumstances: • A material change in the company’s structure or management; • A material change in the industry or economic factors affecting that industry; • A position has grown to an unacceptable weight; • Earnings momentum has decreased from previous estimates; or • The security’s price has become overvalued by 20% or more based on the Advisor’s proprietary cash flow models. 55 PRINCIPAL RISKS Stock Market Risk The return on and value of an investment in the Large Cap Growth Fund will fluctuate in response to stock market movements. Stocks and other equity securities are subject to market risks, such as a rapid increase or decrease in a stock’s value or liquidity, and fluctuations in price due to earnings, economic conditions and other factors beyond the control of the Advisor. A company’s share price may decline if a company does not perform as expected, if it is not well managed, if there is a decreased demand for its products or services, or during periods of economic uncertainty or stock market turbulence, among other circumstances. As a result, the value of your investment in the Fund will fluctuate with the market, and you could lose money over short or long periods of time. Capitalization Risk Large cap companies may be unable to respond as quickly as smaller companies to new competitive challenges, such as changes in technology and consumer tastes, and also may not be able to attain the high growth rate of successful smaller companies, especially during extended periods of economic expansion. Foreign Investment Risk Investments in foreign securities involve risks that may be different from those of U.S. securities. Foreign securities may not be subject to uniform audit, financial reporting or disclosure standards, practices or requirements comparable to those found in the United States. Foreign securities are also subject to the risk of adverse changes in investment or exchange control regulations, expropriation or confiscatory taxation, limitations on the removal of funds or other assets, political or social instability, and nationalization of companies or industries. In addition, the dividends payable on certain of the Large Cap Growth Fund’s foreign securities may be subject to foreign withholding taxes. Investment Style and Management Risk The Large Cap Growth Fund’s method of security selection may not be successful and the Fund may underperform relative to other mutual funds that employ similar investment strategies. The Fund’s growth style may go out of favor with investors, negatively impacting performance. In addition, the Advisor’s screening process may select investments that fail to appreciate as anticipated. 6 PERFORMANCE SUMMARY The bar chart and performance table that follow provide some indication of the risks of investing in the Large Cap Growth Fund by showing the Fund’s performance for each full calendar year over the lifetime of the Fund, and by showing how the Fund’s average annual total returns for the one year and since inception compared with a broad measure of market performance. How the Fund has performed in the past (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Updated performance information, current through the most recent month end, is available by calling 1-866-420-3350. Annual Total Returns The 2010 year-to-date total return for the Fund through September 30, 2010 was 0.81%. During the period shown in the bar chart above, the highest return for a calendar quarter was 21.73% (quarter ended June 30, 2009) and the lowest return for a calendar quarter was -6.28% (quarter ended March 31, 2009). 7 Average Annual Total Returns for Periods Ended December 31, 2009 After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown and after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts (IRAs). 1 Year Since Inception (October 31, 2008) AlphaMark Large Cap Growth Fund Return Before Taxes 35.34% 21.20% Return After Taxes on Distributions 35.16% 21.03% Return After Taxes on Distributions and Sale of Fund Shares 23.21% 18.05% S&P 500 Index (reflects no deduction for fees, expenses or taxes) 26.46% 15.77% MANAGEMENT OF THE FUND AlphaMark Advisors, LLC (the “Advisor”) Portfolio Manager Michael L. Simon, President and Chief Investment Officer of the Advisor, is primarily responsible for the day-to-day management of the Large Cap Growth Fund’s portfolio and has acted in this capacity since the Fund’s inception in October 2008. For important information about purchase and sale of Fund shares, tax information and financial intermediary compensation, please turn to “Information Relevant to Both Funds” on page 15 of this Prospectus. 8 ALPHAMARK SMALL CAP GROWTH FUND INVESTMENT OBJECTIVE The AlphaMark Small Cap Growth Fund (the “Small Cap Growth Fund”) seeks long-term growth of capital. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Small Cap Growth Fund. Shareholder Fees (fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Deferred Sales Charge (Load) None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee (on shares redeemed within 60 days of purchase) 1.5% Exchange Fee None Wire Transfer Fee Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% Distribution and Service (12b-1) Fees 0.25% Other Expenses 1.30% Total Annual Fund Operating Expenses 2.55% Less: Management Fee Reductions and Expense Reimbursements 1.05% Total Annual Fund Operating Expenses after Management Fee Reductions and Expense Reimbursements 1.50% (1) The Advisor has contractually agreed, until December 31, 2011, to reduce Management Fees and to absorb Other Expenses to the extent necessary to limit Total Annual Fund Operating Expenses (excluding Acquired Fund Fees and Expenses) to an amount not exceeding 1.50% of the Fund’s average daily net assets. Management Fee reductions and Other Expenses absorbed by the Advisor are subject to repayment by the Fund for a period of 3 years after such fees and expenses were incurred, provided that the repayments do not cause Total Annual Fund Operating Expenses (excluding Acquired Fund Fees and Expenses) to exceed the foregoing expense limitation. This arrangement may be terminated by either party upon 60 days’ prior written notice, provided, however, that (1) the Advisor may not terminate this arrangement without the approval of the Board of Trustees, and (2) this arrangement will terminate automatically if the Advisor ceases to serve as investment adviser of the Fund. 9 Example This Example is intended to help you compare the cost of investing in the Small Cap Growth Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and takes into account the Advisor’s contractual arrangement to maintain the Fund’s expenses at the agreed upon level until December 31, 2011. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $ 153 $ 693 Portfolio Turnover The Small Cap Growth Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 73% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES Under normal circumstances, the Small Cap Growth Fund will invest at least 80% of its net assets plus the amount of any borrowings for investment purposes in a portfolio of domestic common stocks of small cap companies. The Advisor defines “small cap” companies as companies with a total market capitalization of less than $2 billion at the time of purchase. It is anticipated that, under normal circumstances, the Small Cap Growth Fund’s investments will have an average weighted market capitalization of less than $1 billion. The Small Cap Growth Fund is non-diversified and therefore may invest a larger percentage of its assets in the securities of a single company than diversified funds. The Advisor’s investment philosophy is grounded by an appreciation of risk. The Advisor believes that it is possible to identify growing companies by trends in past and forecasted revenues and earnings. However, it is important to select only those companies that have a sustainable business model through various economic conditions. A sustainable business model is one that is focused on organic growth supplemented by acquisitions and capital investment. A strong business model creates shareholder wealth, as measured by the return on equity 10 that a company produces. A company that produces a reliable stream of cash from operating activities can succeed in economically challenging times. The Advisor seeks to invest in companies with a proven history of consistent growth, sustainable earnings momentum and the ability to produce a reliable stream of cash flow during all economic cycles. The Advisor uses a “bottom-up” internal stock screening process designed to identify companies that produce reliable cash flow streams and are priced at a level that provides for growth opportunity. An assessment of secular trends in the markets and the economy will exert some influence on the economic sector weightings of the Small Cap Growth Fund’s portfolio. For the Small Cap Growth Fund, this screening process narrows the small cap growth universe to approximately 150 stocks. These companies are then subjected to further fundamental analysis, including the following: • Market return on equity • Sufficiency of cash flow to cover capital spending • Operating margin relative to price/sales • Financial statement review, focusing on true net equity value • Enterprise value review and management review, including factors such as insider trading, stock option distribution and share buy backs It is anticipated that, under normal circumstances, there will be between 15 to 25 stocks in the portfolio of the Small Cap Growth Fund. Position sizes of the Fund’s holdings are continuously monitored. The Small Cap Growth Fund may invest up to 20% of its net assets in foreign securities when, in the Advisor’s opinion, such investments would be advantageous to the Fund and help the Fund achieve its investment objective. The Advisor will sell a security from the Small Cap Growth Fund’s portfolio under one or more of the following circumstances: • A material change in the company’s structure or management; • A material change in the industry or economic factors affecting that industry; • A position has grown to an unacceptable weight; • Earnings momentum has decreased from previous estimates; or • The security’s price has become overvalued by 20% or more based on the Advisor’s proprietary cash flow models. 11 PRINCIPAL RISKS Stock Market Risk The return on and value of an investment in the Small Cap Growth Fund will fluctuate in response to stock market movements. Stocks and other equity securities are subject to market risks, such as a rapid increase or decrease in a stock’s value or liquidity, and fluctuations in price due to earnings, economic conditions and other factors beyond the control of the Advisor. A company’s share price may decline if a company does not perform as expected, if it is not well managed, if there is a decreased demand for its products or services, or during periods of economic uncertainty or stock market turbulence, among other circumstances. As a result, the value of your investment in the Fund will fluctuate with the market, and you could lose money over short or long periods of time. Capitalization Risk Small cap companies often involve higher risks than large cap companies because these companies may lack the management experience, financial resources, product diversification and competitive strengths of larger companies. In addition, in many instances, the securities of small cap companies are traded only over-the-counter or on a regional securities exchange, and the frequency and volume of their trading is substantially less than is typical of larger companies. Therefore, the securities of small cap companies may be subject to greater price fluctuations. Small cap companies also may not be widely followed by investors, which can lower the demand for their stock. Foreign Investment Risk Investments in foreign securities involve risks that may be different from those of U.S. securities. Foreign securities may not be subject to uniform audit, financial reporting or disclosure standards, practices or requirements comparable to those found in the United States. Foreign securities are also subject to the risk of adverse changes in investment or exchange control regulations, expropriation or confiscatory taxation, limitations on the removal of funds or other assets, political or social instability, and nationalization of companies or industries. In addition, the dividends payable on certain of the Small Cap Growth Fund’s foreign securities may be subject to foreign withholding taxes. Investment Style and Management Risk The Small Cap Growth Fund’s method of security selection may not be successful and the Fund may underperform relative to other mutual funds that employ similar investment strategies. The Fund’s growth style may go out of favor with investors, negatively impacting performance. In addition, the Advisor’s screening process may select investments that fail to appreciate as anticipated. 12 Non-Diversification Risk The Small Cap Growth Fund is a non-diversified Fund. As a result, the Fund’s holdings may be more concentrated in a limited number of securities, and the value of its shares may be more sensitive than a diversified fund to any single economic, business, political or regulatory occurrence. PERFORMANCE SUMMARY The bar chart and performance table that follow provide some indication of the risks of investing in the Small Cap Growth Fund by showing the Fund’s performance for each full calendar year over the lifetime of the Fund, and by showing how the Fund’s average annual total returns for the one year and since inception compared with a broad measure of market performance. How the Fund has performed in the past (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Updated performance information, current through the most recent month end, is available by calling 1-866-420-3350. Annual Total Returns The 2010 year-to-date total return for the Fund through September 30, 2010 was 14.77%. During the period shown in the bar chart above, the highest return for a calendar quarter was 20.84% (quarter ended June 30, 2009) and the lowest return for a calendar quarter was -12.75% (quarter ended March 31, 2009). 13 Average Annual Total Returns for Periods Ended December 31, 2009 After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown and after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts (IRAs). 1 Year Since Inception (October 31, 2008) AlphaMark Small Cap Growth Fund Return Before Taxes 24.61% 10.53% Return After Taxes on Distributions 24.61% 10.53% Return After Taxes on Distributions and Sale of Fund Shares 16.00% 8.97% Russell 2000 Growth Index (reflects no deduction for fees, expenses or taxes) 34.47% 20.74% MANAGEMENT OF THE FUND AlphaMark Advisors, LLC (the “Advisor”) Portfolio Manager Michael L. Simon, President and Chief Investment Officer of the Advisor, is primarily responsible for the day-to-day management of the Small Cap Growth Fund’s portfolio and has acted in this capacity since the Fund’s inception in October 2008. For important information about purchase and sale of Fund shares, tax information and financial intermediary compensation, please turn to “Information Relevant to Both Funds” on page 15 of this Prospectus. 14 INFORMATION RELEVANT TO BOTH FUNDS PURCHASE AND SALE OF FUND SHARES Minimum Initial Investment $1,000 (except $500 for IRAs or gift to minors accounts) Minimum Subsequent Investments General Information You may purchase, exchange or redeem (sell) shares of the Funds on each day that the New York Stock Exchange is open for business. Transactions may be initiated by written request, by telephone or through your financial intermediary. TAX INFORMATION Each Fund’s distributions are generally taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA. If you are investing through a tax-deferred arrangement, you may be taxed later upon withdrawal of monies from those accounts. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the Funds through a broker-dealer or other financial intermediary (such as a bank), the Funds and their related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Funds over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 15 ADDITIONAL INFORMATION ABOUT THE FUNDS’ INVESTMENT OBJECTIVES, INVESTMENT STRATEGIES AND RELATED RISKS INVESTMENT OBJECTIVES Each Fund seeks long-term growth of capital. The Board of Trustees has reserved the right to change each Fund’s investment objective without shareholder approval. If such a change is made with respect to a Fund, shareholders of that Fund will be provided with at least 60 days advance written notice of the change. INVESTMENT STRATEGIES Under normal circumstances, the Large Cap Growth Fund will invest at least 80% of its net assets plus the amount of any borrowings for investment purposes in a diversified portfolio of domestic common stocks of large cap companies. The Advisor defines “large cap” companies as companies with a total market capitalization of $5 billion or more at the time of purchase. It is anticipated that, under normal circumstances, the Large Cap Growth Fund’s investments will have an average weighted market capitalization of greater than $10 billion. Under normal circumstances, the Small Cap Growth Fund will invest at least 80% of its net assets plus the amount of any borrowings for investment purposes in a portfolio of domestic common stocks of small cap companies. The Advisor defines “small cap” companies as companies with a total market capitalization of less than $2 billion at the time of purchase. It is anticipated that, under normal circumstances, the Small Cap Growth Fund’s investments will have an average weighted market capitalization of less than $1 billion. The Small Cap Growth Fund is non-diversified and therefore may invest a larger percentage of its assets in the securities of a single company than diversified funds. The Advisor’s investment philosophy is grounded by an appreciation of risk. The Advisor believes that it is possible to identify growing companies by trends in past and forecasted revenues and earnings. However, it is important to select only those companies that have a sustainable business model through various economic conditions. A sustainable business model is one that is focused on organic growth supplemented by acquisitions and capital investment. A strong business model creates shareholder wealth, as measured by the return on equity that a company produces. A company that produces a reliable stream of cash from operating activities can succeed in economically challenging times. 16 The Advisor seeks to invest in companies with a proven history of consistent growth, sustainable earnings momentum and the ability to produce a reliable stream of cash flow during all economic cycles. The Advisor uses a “bottom-up” internal stock screening process designed to identify companies that produce reliable cash flow streams and are priced at a level that provides for growth opportunity. An assessment of secular trends in the markets and the economy will exert some influence on the economic sector weightings of each Fund’s portfolio. For the Large Cap Growth Fund, this screening process narrows the large cap growth universe to approximately 100 stocks. For the Small Cap Growth Fund, this screening process narrows the small cap growth universe to approximately 150 stocks. These companies are then subjected to further fundamental analysis, including the following: • Market return on equity • Sufficiency of cash flow to cover capital spending • Operating margin relative to price/sales • Financial statement review, focusing on true net equity value • Enterprise value review and management review, including factors such as insider trading, stock option distribution and share buy backs It is anticipated that, under normal circumstances, there will be between 30 to 40 stocks in the portfolio of the Large Cap Growth Fund and between 15 to 25 stocks in the portfolio of the Small Cap Growth Fund. Position sizes of each Fund’s holdings are continuously monitored. Each Fund may invest up to 20% of its net assets in foreign securities when, in the Advisor’s opinion, such investments would be advantageous to the Fund and help the Fund achieve its investment objective. The Advisor will sell a security from a Fund’s portfolio under one or more of the following circumstances: • A material change in the company’s structure or management; • A material change in the industry or economic factors affecting that industry; • A position has grown to an unacceptable weight; • Earnings momentum has decreased from previous estimates; or • The security’s price has become overvalued by 20% or more based on the Advisor’s proprietary cash flow models 17 RELATED RISKS Stock Market Risk The return on and value of an investment in each Fund will fluctuate in response to stock market movements. Stocks and other equity securities are subject to market risks, such as a rapid increase or decrease in a stock’s value or liquidity, and fluctuations in price due to earnings, economic conditions and other factors beyond the control of the Advisor. A company’s share price may decline if a company does not perform as expected, if it is not well managed, if there is a decreased demand for its products or services, or during periods of economic uncertainty or stock market turbulence, among other circumstances. As a result, the value of your investment in the Fund will fluctuate with the market, and you could lose money over short or long periods of time. Capitalization Risk Large cap companies may be unable to respond as quickly as smaller companies to new competitive challenges, such as changes in technology and consumer tastes, and also may not be able to attain the high growth rate of successful smaller companies, especially during extended periods of economic expansion. Small cap companies often involve higher risks than large cap companies because these companies may lack the management experience, financial resources, product diversification and competitive strengths of larger companies. In addition, in many instances, the securities of small cap companies are traded only over-the-counter or on a regional securities exchange, and the frequency and volume of their trading is substantially less than is typical of larger companies. Therefore, the securities of small cap companies may be subject to greater price fluctuations. Small cap companies also may not be widely followed by investors, which can lower the demand for their stock. Foreign Investment Risk Investments in foreign securities involve risks that may be different from those of U.S. securities. Foreign securities may not be subject to uniform audit, financial reporting or disclosure standards, practices or requirements comparable to those found in the United States. Foreign securities are also subject to the risk of adverse changes in investment or exchange control regulations, expropriation or confiscatory taxation, limitations on the removal of funds or other assets, political or social instability, and nationalization of companies or industries. In addition, the dividends payable on certain of the Funds’ foreign securities may be subject to foreign withholding taxes. 18 Investment Style and Management Risk The Funds’ method of security selection may not be successful and a Fund may underperform relative to other mutual funds that employ similar investment strategies. The Funds’ growth style may go out of favor with investors, negatively impacting performance. In addition, the Advisor’s screening process may select investments that fail to appreciate as anticipated. Non-Diversification Risk (Small Cap Growth Fund) The Small Cap Growth Fund is a non-diversified Fund. As a result, the Fund’s holdings may be more concentrated in a limited number of securities, and the value of its shares may be more sensitive than a diversified fund to any single economic, business, political or regulatory occurrence. Money Market Instruments and Temporary Defensive Positions. Each Fund will typically hold a portion of its assets in the form of money market fund shares, interest-bearing deposit accounts, repurchase agreements or other money market instruments. The Funds will hold such instruments to maintain liquidity or pending selection of investments. From time to time, each Fund may take temporary defensive positions in attempting to respond to adverse market, economic, political or other conditions, and in doing so, may invest up to 100% of its assets in money market instruments. To the extent that a Fund invests in money market mutual funds, there will be some duplication of expenses because the Fund would bear its pro-rata portion of such money market funds’ advisory fees and operational fees. As a result of taking a temporary defensive position, a Fund may not achieve its investment objective. Other Risks • You could lose money by investing in the Funds. • An investment in the Funds is not a deposit of any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. • The Funds may not be appropriate for use as a complete investment program. • There is no guarantee that the Funds will achieve their investment objective. 19 FUND MANAGEMENT The Investment Advisor AlphaMark Advisors, LLC (the “Advisor”), 250 Grandview Drive, Suite 175, Fort Mitchell, Kentucky 41017, serves as the investment advisor to each Fund. The Advisor provides the Funds with a continuous program of investing the Fund’s assets and determining the composition of the Fund’s portfolio. The Advisor was founded in 1999 and provides investment advisory services to individuals, institutions, pension plans, profit sharing plans, other retirement accounts, trusts and foundations. For its services, each Fund pays the Advisor a monthly investment advisory fee computed at the annual rate of 1.00% of such Fund’s average daily net assets. During the most recent fiscal year ended August 31, 2010, the Large Cap Growth Fund paid investment advisory fees (after fee reductions) equal to 0.18% of average daily net assets. During such fiscal year, the Advisor did not receive any of its fees from the Small Cap Growth Fund. The Advisor has entered into a contractual agreement with the Funds under which it agrees to reduce its investment advisory fees and to absorb Fund expenses to the extent necessary to limit annual ordinary operating expenses (excluding brokerage costs, taxes, interest, Acquired Fund Fees and Expenses and extraordinary expenses) to 1.50% of each Fund’s average daily net assets. Any such fee reductions by the Advisor, or payments by the Advisor of expenses which are a Fund’s obligation, are subject to repayment by such Fund, provided that the repayment does not cause the Fund’s ordinary operating expenses to exceed the expense limit, and provided further that the fees and expenses which are the subject of the repayment were incurred within 3 years of the repayment. This contractual agreement is currently in effect until December 31, 2011. A discussion of the factors considered by the Board of Trustees in approving the continuance of each Fund’s investment advisory contract with the Advisor, including the Board’s conclusions with respect thereto, is available in the Funds’ annual report for the year ended August 31, 2010. 20 Portfolio Manager Michael L. Simon, CFA is primarily responsible for managing each Fund’s portfolio. He has served as the Funds’ portfolio manager since their inception. Mr. Simon founded the Advisor in 1999 and is the President and Chief Investment Officer of the Advisor. Mr. Simon has worked in the financial analysis and investment fields since 1991 and previously worked as a Managing Financial Service Advisor at a money management firm and a Senior Portfolio Manager at a regional bank. The Statement of Additional Information (“SAI”) provides additional information about Mr. Simon’s compensation, other accounts managed by Mr. Simon and his ownership of shares of the Funds. The Administrator Ultimus Fund Solutions, LLC (“Ultimus”), 225 Pictoria Drive, Suite 450, Cincinnati, Ohio 45246, serves as the Funds’ administrator, transfer agent and fund accounting agent. Management and administrative services of Ultimus include (i) providing office space, equipment and officers and clerical personnel to the Funds, (ii) obtaining valuations, calculating net asset values and performing other accounting, tax and financial services, (iii) recordkeeping, (iv) regulatory reporting services, (v) processing shareholder account transactions and disbursing dividends and distributions, and (vi) administering custodial and other third party service provider contracts on behalf of the Funds. The SAI has more detailed information about the Advisor, Ultimus and other service providers to the Funds. 21 HOW THE FUNDS VALUE THEIR SHARES The net asset value (“NAV”) of each Fund’s shares is calculated as of the close of regular trading on the New York Stock Exchange (“NYSE”) (normally 4:00 p.m., Eastern time) on each day that the NYSE is open for business. Currently, the NYSE is closed on weekends and in recognition of the following holidays: New Year’s Day, Martin Luther King, Jr. Day, Presidents’ Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving and Christmas. To calculate NAV, each Fund’s assets are valued and totaled, liabilities are subtracted, and the balance is divided by the number of shares outstanding. Each Fund generally values its portfolio securities at their current market values determined on the basis of available market quotations. However, if market quotations are not readily available or are considered to be unreliable due to significant market or other events, portfolio securities will be valued at their fair values, as of the close of regular trading on the NYSE, as determined in good faith under procedures adopted by the Funds’ Board of Trustees. When fair value pricing is employed, the prices of securities used by a Fund to calculate its NAV are based on the consideration by the Fund of a number of subjective factors and therefore may differ from quoted or published prices for the same securities. Because the Funds may have portfolio securities that are primarily listed on foreign exchanges that trade on weekends or other days when the Funds do not price their shares, a Fund’s NAV may change on days when shareholders will not be able to purchase or redeem Fund shares. Your order to purchase, exchange or redeem Fund shares is priced at the next NAV calculated after your order is received in proper form by the Fund. Redemptions of Fund shares may be subject to redemption fee. See “How to Buy Shares” and “How to Redeem Shares” for a description of the “proper form” for purchase and exchange orders and redemption orders, respectively. 22 HOW TO BUY SHARES Each Fund is a no-load fund. This means that shares may be purchased without imposition of a sales charge. Shares of each Fund are available for purchase from the Fund every day the NYSE is open for business, at the NAV next calculated after receipt of a purchase order in proper form. Each Fund reserves the right to reject any purchase request. Investors who purchase and redeem shares through a brokerage firm or other financial intermediary may be charged a fee by such brokerage firm or intermediary. The Funds mail you confirmations of all purchases or redemptions of Fund shares. Certificates representing shares are not issued. Minimum Initial Investment The minimum initial investment in each Fund is $1,000, except for an IRA or a gift to minors account, for which the minimum initial investment is $500. These minimum investment requirements may be waived or reduced for any reason at the discretion of the Funds. Opening an Account An account may be opened by mail or by wire if it is submitted in proper form, as follows: By Mail. To open a new account by mail: • Complete and sign the account application. • Enclose a check payable to the applicable Fund. • Mail the application and the check to the Funds’ transfer agent, Ultimus Fund Solutions, LLC (the “Transfer Agent”), at the following address: AlphaMark Funds c/o Ultimus Fund Solutions, LLC P.O. Box 46707 Cincinnati, Ohio 45246-0707 All purchases must be made in U.S. dollars and checks must be drawn on a U.S. financial institution. The Funds do not accept cash, drafts, money orders, cashier’s checks under $10,000, traveler’s checks, credit card checks, “starter checks” or post-dated checks. In addition, to protect the Funds from check fraud, the Funds do not accept checks made payable to third parties. When shares are purchased by check, the proceeds from the redemption of those shares will not be paid until the purchase check has been converted to federal funds, which could 23 take up to 15 calendar days from the date of purchase. If an order to purchase shares is canceled because your check does not clear, you will be responsible for any resulting losses or other fees incurred by the Funds or the Transfer Agent in the transaction. By sending your check to the Funds, please be aware that you are authorizing the Funds to make a one-time electronic debit from your account at the financial institution indicated on your check. Your bank account will be debited as early as the same day the Funds receive your payment in the amount of your check; no additional amount will be added to the total. The transaction will appear on your bank statement. Your original check will be destroyed once processed, and you will not receive your canceled check back. If the Funds cannot post the transaction electronically, you authorize the Funds to present an image copy of your check for payment. By Bank Wire. To open a new account by wire of federal funds, call the Transfer Agent at 1-866-420-3350 and a representative will assist you. An account application must be completed, signed and telecopied or mailed to the Transfer Agent before payment by wire may be made. The Funds require advance notification of all wire purchases in order to ensure that the wire is received in proper form and that your account is subsequently credited in a timely fashion for a given trade date. Failure to notify the Transfer Agent prior to the transmittal of the bank wire may result in a delay in purchasing shares of the Funds. An order is considered received when the Funds receive payment by wire in proper form as described above. However, the completed account application must be mailed to the Transfer Agent on the same day the wire payment is made. See “Opening an Account – By Mail” above. Your financial institution may charge a fee for wiring funds. Through Your Broker or Financial Institution. Shares of each Fund may be purchased through certain brokerage firms and financial institutions that are authorized to accept orders on behalf of the Funds at the NAV next determined after your order is received by such organization in proper form. These organizations may charge you transaction fees on purchases of Fund shares and may impose other charges or restrictions or account options that differ from those applicable to shareholders who purchase shares directly through the Funds. These organizations may be the shareholders of record of your shares. The Funds are not responsible for ensuring that the organizations carry out their obligations to their customers. Shareholders investing in this manner should look to the organization through which they invest for specific instructions on how to purchase and redeem shares. 24 Subsequent Investments Once an account is open, additional purchases of Fund shares may be made at any time in minimum amounts of $100. Additional purchases must be submitted in proper form as described below. Additional purchases may be made: • By sending a check, made payable to the applicable Fund, to AlphaMark Funds, c/o Ultimus Fund Solutions, LLC, P.O. Box 46707, Cincinnati, Ohio 45246-0707. Be sure to note your account number on the memo line of your check. The shareholder will be responsible for any fees incurred or losses suffered by a Fund as a result of any check returned for insufficient funds. • By wire of federal funds to the Fund account as described under “Opening an Account – By Bank Wire.” Shareholders are required to call the Transfer Agent at 1-866-420-3350 before wiring funds. • Through your brokerage firm or other financial institution. Automatic Investment Plan and Direct Deposit Plans You may make automatic monthly investments in either Fund from your bank, savings and loan or other depository institution account. Investments under the plan must be at least $100 and are made on the 15th and/or last business day of the month. The Transfer Agent currently pays the costs of this service, but reserves the right, upon 30 days written notice, to make reasonable charges. Your depository institution may impose its own charge for making transfers from your account. Your employer may offer a direct deposit plan which will allow you to have all or a portion of your paycheck transferred automatically to purchase shares of the Funds. Social Security recipients may have all or a portion of their social security check transferred automatically to purchase shares of the Funds. Please call 1-866-420-3350 for more information. Purchases in Kind Each Fund may accept securities in lieu of cash in payment for the purchase of shares of the Fund. The acceptance of such securities is at the sole discretion of the Advisor based upon the suitability of the securities as an investment for the Fund, the marketability of such securities, and other factors which the Advisor may deem appropriate. If accepted, the securities will be valued using the same criteria and methods utilized for valuing securities to compute the Fund’s NAV. 25 Exchange Privilege Shares of each Fund may be exchanged for shares of the other Fund. The exchange of shares of the Funds is treated, for federal income tax purposes, as a sale on which you may realize a taxable gain or loss. An exchange will be effected at the NAV next determined after receipt of the exchange request in proper form by the Transfer Agent. Exchanges that establish a new account may be made by sending a written request to the Transfer Agent. Exchanges into an existing account may be made by sending a written request to the Transfer Agent, or by calling 1-866-420-3350. Please provide the following information in proper form as described below: • Your name and telephone number • The exact name of your account and your account number • Taxpayer identification number (usually your Social Security number) • Dollar value or number of shares to be exchanged • The name of the Fund from which the exchange is to be made • The name of the Fund into which the exchange is being made The Transfer Agent requires personal identification before accepting any exchange request by telephone, and telephone exchange instructions may be recorded. If reasonable procedures are followed by the Transfer Agent to determine that the instructions are genuine, neither the Transfer Agent nor the Funds will be liable for losses due to unauthorized or fraudulent telephone instructions. In the event of drastic economic or market changes, a shareholder may experience difficulty in exchanging shares by telephone. If such a case should occur, sending exchange instructions by mail should be considered. Exchanges may only be made for shares then offered for sale in your state of residence and are subject to the applicable minimum initial investment requirements. The registration and taxpayer identification numbers of the two accounts involved in the exchange must be identical. To prevent the abuse of the exchange privilege to the disadvantage of other shareholders, the Funds reserve the right to terminate or modify the exchange privilege upon 60 days written notice to shareholders. 26 Customer Identification and Verification To help the government fight the funding of terrorism and money laundering activities, federal law requires all financial institutions to obtain, verify and record information that identifies each person that opens a new account, and to determine whether such person’s name appears on government lists of known or suspected terrorists and terrorist organizations. As a result, the Funds must obtain the following information for each person that opens a new account: • Name; • Date of birth (for individuals); • Residential or business street address (although post office boxes are still permitted for mailing); and • Social security number, taxpayer identification number, or other identifying number. You may also be asked for a copy of your driver’s license, passport, or other identifying document in order to verify your identity. In addition, it may be necessary to verify your identity by cross-referencing your identification information with an electronic database. Additional information may be required to open accounts for corporations and other entities. Federal law prohibits the Funds and other financial institutions from opening a new account unless they receive the minimum identifying information listed above. After an account is opened, the Funds may restrict your ability to purchase additional shares until your identity is verified. The Funds also may close your account or take other appropriate action if they are unable to verify your identity within a reasonable time. If your account is closed for this reason, your shares will be redeemed at the NAV next calculated after the account is closed. 27 Frequent Trading Policies Frequent purchases and redemptions of Fund shares by a shareholder may harm other Fund shareholders by interfering with the efficient management of a Fund’s portfolio, increasing brokerage and administrative costs, and potentially diluting the value of a Fund’s shares. When monitoring shareholder purchases and redemptions, the Funds do not apply a quantitative definition to frequent trading. Instead the Funds use a subjective approach that permits them to reject any purchase order that is believed to be indicative of market timing or disruptive trading. The Funds’ frequent trading policies are intended to apply uniformly, although the use of a subjective approach in itself could lead to inconsistent application of the Funds’ frequent trading policies. In its efforts to curb frequent trading in the Funds, the Funds’ Board of Trustees has approved certain market timing policies and procedures. Under these market timing policies and procedures, each Fund reserves the right to reject any purchase orders from potential investors that the Fund believes might engage in frequent purchases and redemptions of Fund shares. The right to reject a purchase order applies to any purchase order, including a purchase order placed by financial intermediaries. In addition, the Board of Trustees has adopted a 1.5% redemption fee that applies to redemptions of shares of the Funds within 60 days of purchase. The Funds do not accommodate frequent purchases or redemptions of Fund shares. When financial intermediaries establish omnibus accounts in the Funds for their clients, the Funds review trading activity at the omnibus account level and look for activity that may indicate potential frequent trading or market timing. If a Fund detects suspicious trading activity, the Fund will seek the assistance of the intermediary to investigate that trading activity and take appropriate action, including prohibiting additional purchases of Fund shares by the intermediary and/or its client. Each intermediary that offers the Funds’ shares through an omnibus account has entered into an information sharing agreement with the Funds designed to assist the Funds in stopping future disruptive trading. Intermediaries may apply frequent trading policies that differ from those described in this Prospectus. If you invest in the Funds through an intermediary, please read that firm’s program materials carefully to learn of any rules or fees that may apply. Although the Funds have taken steps to discourage frequent purchases and redemptions of Fund shares, they cannot guarantee that such trading will not occur. 28 HOW TO REDEEM SHARES Shares of each Fund may be redeemed on any day on which the Fund computes its NAV. Shares are redeemed at the NAV next determined after the Transfer Agent receives your redemption request in proper form as described below. Redemption requests may be made by mail or by telephone. By Mail. You may redeem shares by mailing a written request to AlphaMark Funds, c/o Ultimus Fund Solutions, LLC, P.O. Box 46707, Cincinnati, Ohio 45246-0707. Written requests must state the shareholder’s name, the name of the Fund, the account number and the shares or dollar amount to be redeemed, and be signed exactly as the shares are registered. Signature Guarantees. If the shares to be redeemed have a value of more than $50,000, or if the payment of the proceeds of a redemption of any amount is to be sent to a person other than the shareholder of record or to an address other than that on record with the Funds, you must have all signatures on written redemption requests guaranteed. If the name(s) or the address on your account has changed within the previous 15 days of your redemption request, the request must be made in writing with your signature guaranteed, regardless of the value of the shares being redeemed. The Transfer Agent will accept signatures guaranteed by a domestic bank or trust company, broker, dealer, clearing agency, savings association or other financial institution which participates in the STAMP Medallion program sponsored by the Securities Transfer Association. Signature guarantees from financial institutions that do not participate in the STAMP Medallion program will not be accepted. A notary public cannot provide a signature guarantee. The Transfer Agent has adopted standards for accepting signature guarantees from the above institutions. The Funds and the Transfer Agent reserve the right to amend these standards at any time without notice. Redemption requests by corporate and fiduciary shareholders must be accompanied by appropriate documentation establishing the authority of the person seeking to act on behalf of the account. Forms of resolutions and other documentation to assist in compliance with the Transfer Agent’s procedures may be obtained by calling the Transfer Agent. By Telephone. Unless you specifically decline the telephone redemption privilege on your account application, you may also redeem shares having a value of $50,000 or less by telephone by calling the Transfer Agent at 1-866-420-3350. Telephone redemptions may be requested only if the proceeds are to be sent to the shareholder of record and mailed to the address on record with the Funds. Upon request, redemption proceeds of $100 or more may be transferred 29 electronically from an account you maintain with a financial institution by an Automated Clearing House (ACH) transaction, and proceeds of $1,000 or more may be transferred by wire, in either case to the account stated on the account application. Shareholders may be charged a fee of $15 by the Funds’ custodian for outgoing wires. Telephone redemption privileges and account designations may be changed by sending the Transfer Agent a written request with all signatures guaranteed as described above. The Transfer Agent requires personal identification before accepting any redemption request by telephone, and telephone redemption instructions may be recorded. If reasonable procedures are followed by the Transfer Agent to determine that the instructions are genuine, neither the Transfer Agent nor the Funds will be liable for losses due to unauthorized or fraudulent telephone instructions. In the event of drastic economic or market changes, a shareholder may experience difficulty in redeeming shares by telephone. If such a case should occur, redemption by mail should be considered. Through Your Broker or Financial Institution. You may also redeem your shares through a brokerage firm or financial institution that has been authorized to accept orders on behalf of the Funds at the NAV next determined after your order is received by such organization in proper form. NAV is normally determined at 4:00 p.m., Eastern time. Your brokerage firm or financial institution may require a redemption request to be received at an earlier time during the day in order for your redemption to be effective as of the day the order is received. These organizations may be authorized to designate other intermediaries to act in this capacity. Such an organization may charge you transaction fees on redemptions of Fund shares and may impose other charges or restrictions or account options that differ from those applicable to shareholders who redeem shares directly through the Transfer Agent. Receiving Payment The Funds normally make payment for Fund shares redeemed within 7 days after receipt by the Transfer Agent of a redemption request in proper form. Under unusual circumstances as provided by the rules of the Securities and Exchange Commission, the Funds may suspend the right of redemption or delay payment of redemption proceeds for more than 7 days. A requested wire of redemption proceeds normally will be sent on the business day following a redemption. However, when shares are purchased by check or through ACH, the proceeds from the redemption of those shares will not be paid until the purchase check or ACH transfer has been converted to federal funds, which could take up to 15 calendar days. 30 Redemption Fee A redemption fee of 1.5% of the dollar value of the shares redeemed, payable to the applicable Fund, is imposed on any redemption of shares within 60 days of the date of purchase. No redemption fee will be imposed on the redemption of shares representing reinvested dividends or capital gains distributions, or on amounts representing capital appreciation of shares. In determining whether a redemption fee is applicable to a particular redemption, it is assumed that the redemption is first of shares acquired pursuant to the reinvestment of dividends and capital gains distributions, and next of other shares held by the shareholder for the longest period of time. Currently, the Funds do not charge a redemption fee on exchanges between the Funds. However, the Advisor has been authorized to reject any exchange request that it deems potentially disruptive to the Funds. This in no way impacts your right to redeem your Fund shares. In addition, the Funds have reserved the right, at any time, to implement a redemption fee on exchanges between the Funds. Also, the Funds have reserved the right to institute a policy limiting the number of exchanges permitted. The redemption fee will not be assessed on the redemption of shares held through certain retirement plans, such as 401(k) plans. The redemption fee is also waived on required distributions from IRA accounts due to the shareholder reaching age 70½, and for any partial or complete redemption following death or disability (as defined in Section 22(e)(3) of the Internal Revenue Code) of a shareholder named on the account. The Funds may require documentation in connection with these waivers. The redemption fee is also waived for shareholders systematically redeeming Fund shares under the automatic withdrawal plan (see “Automatic Withdrawal Plan” below). In order to qualify for this waiver, the total annual redemptions under the plan may not exceed 15% of the initial value of the Fund shares when the plan is established. Minimum Account Balance Due to the high cost of maintaining shareholder accounts, each Fund may involuntarily redeem shares in an account, and pay the proceeds to the shareholder, if the shareholder’s account balance falls below $1,000 ($500 for IRA accounts or gifts to minors accounts) due to shareholder redemptions. This does not apply, however, if the balance falls below the minimum solely because of a decline in a Fund’s NAV. Before shares are redeemed to close an account, the shareholder is notified in writing and allowed 30 days to purchase additional shares to meet the minimum account balance requirement. Shares that are involuntarily redeemed pursuant to this provision will not be charged the redemption fee described above. 31 Automatic Withdrawal Plan If the shares in your account have a value of at least $5,000, you (or another person you have designated) may receive monthly or quarterly payments in a specified amount of not less than $100 each. There is currently no charge for this service, but the Transfer Agent reserves the right, upon 30 days written notice, to make reasonable charges. Telephone the Transfer Agent toll-free at 1-866-420-3350 for additional information. Redemptions in Kind Each Fund reserves the right to make payment for a redemption in securities rather than cash, which is known as a “redemption in kind.” This would be done only under extraordinary circumstances and if the Fund deems it advisable for the benefit of all shareholders, such as a redemption of a significant percentage of the Fund’s shares that could adversely affect the Fund’s operations. A redemption in kind will consist of liquid securities equal in market value to the Fund shares being redeemed. When you convert these securities to cash, you will pay brokerage charges. DISTRIBUTION PLAN Each Fund has adopted a plan of distribution pursuant to Rule 12b-1 under the Investment Company Act of 1940 (the “Plan”). The Plan allows the Funds to make payments to securities dealers and other financial organizations (including payments directly to the Advisor and the Funds’ distributor) for expenses related to the distribution and servicing of the Funds’ shares. Expenses related to the distribution and servicing of the Funds’ shares may include payments to securities dealers and other persons who are engaged in the sale of shares of the Funds and who may be advising shareholders regarding the sale or retention of such shares; expenses of maintaining personnel who render shareholder support services not otherwise provided by the Transfer Agent or the Funds; expenses of preparing, printing or distributing prospectuses and SAIs and reports for recipients other than existing shareholders of the Funds; and any other expenses related to the distribution and servicing of the Funds’ shares. The annual fees payable under the Plan may not exceed an amount equal to 0.25% of each Fund’s average daily net assets. Because these fees are paid out of a Fund’s assets on an ongoing basis, over time they will increase the cost of your investment and may cost you more than paying other types of sales charges. The Advisor may make additional payments to financial organizations from its own revenues based on the amount of customer assets maintained in the Funds by such organizations. The payment by the Advisor of any such additional compensation will not affect the expense ratios of the Funds. 32 DIVIDENDS, DISTRIBUTIONS AND TAXES Income dividends and net capital gain distributions, if any, are normally declared and paid annually in December by each Fund. Your distributions of dividends and capital gains will be automatically reinvested in additional shares of a Fund unless you elect to receive them in cash. Each Fund’s distributions of income and capital gains, whether received in cash or reinvested in additional shares, will be subject to federal income tax, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA. Each Fund has qualified and intends to continue to qualify as a regulated investment company for federal income tax purposes and, as such, will not be subject to federal income tax on its taxable income and gains that it distributes to its shareholders. Each Fund intends to distribute its income and gains in such a way that it will not be subject to a federal excise tax on certain undistributed amounts. Distributions attributable to ordinary income and short-term capital gains are generally taxed as ordinary income, although certain income dividends may be taxed to non-corporate shareholders at long-term capital gains rates. In the case of corporations that hold shares of a Fund, certain income from the Fund may qualify for a 70% dividends-received deduction. Distributions of long-term capital gains are generally taxed as long-term capital gains, regardless of how long you have held your Fund shares. When you redeem or exchange Fund shares, you generally realize a capital gain or loss as long as you hold the shares as capital assets. Except for investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or IRA accounts, and tax-exempt investors that do not borrow to purchase Fund shares, any gain realized on a redemption or exchange of Fund shares will be subject to federal income tax. You will be notified by February 15th of each year about the federal tax status of distributions made by the Funds during the prior year. Depending on your residence for tax purposes, distributions also may be subject to state and local taxes. Federal law requires the Funds to withhold taxes on distributions paid to shareholders who fail to provide a social security number or taxpayer identification number or fail to certify that such number is correct. Foreign shareholders may be subject to special withholding requirements. Because everyone’s tax situation is not the same, you should consult your tax professional about federal, state and local tax consequences of an investment in the Funds. 33 FINANCIAL HIGHLIGHTS The financial highlights tables are intended to help you understand each Fund’s financial performance for the period of its operations. Certain information reflects financial results for a single Fund share. The total returns in the tables represent the rate that an investor would have earned or lost on an investment in the Funds (assuming reinvestment of all dividends and distributions). This information has been audited by Cohen Fund Audit Services, Ltd, whose report, along with the Funds’ financial statements, is included in the annual report, which is available upon request. ALPHAMARK LARGE CAP GROWTH FUND Per Share Data for a Share Outstanding Throughout Each Period Year Ended August 31, 2010 Period Ended August 31, 2009(a) Net asset value at beginning of period $ 11.37 $ 10.00 Income (loss) from investment operations: Net investment income (loss) (0.04 ) 0.01 Net realized and unrealized gains (losses) on investments (0.03 ) 1.38 Total from investment operations (0.07 ) 1.39 Less distributions: From net investment income — (0.01 ) From net realized gains (0.11 ) (0.01 ) Total distributions (0.11 ) (0.02 ) Net asset value at end of period $ 11.19 $ 11.37 Total return (b) (0.69% ) 13.92% (c)(d) Net assets at end of period $ 12,008,955 $ 11,449,045 Ratio of gross expenses to average net assets 2.32% 2.49% (e) Ratio of net expenses to average net assets (f) 1.50% 1.50% (e) Ratio of net investment income (loss) to average net assets (f) (0.32% ) 0.12% (e) Portfolio turnover rate 30% 120% (c) (a) Represents the period from the commencement of operations (October 31, 2008) through August 31, 2009. (b) Total return is a measure of the change in value of an investment in the Fund over the period covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. The returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (c) Not annualized. (d) During the period ended August 31, 2009, the Fund received a payment from the administrator of $95,117 for losses realized on the sale of investments, which otherwise would have reduced the total return by 1.60%. (e) Annualized. (f) Ratio was determined after advisory fee reductions and expense reimbursements. 34 ALPHAMARK SMALL CAP GROWTH FUND Per Share Data for a Share Outstanding Throughout Each Period Year Ended August 31, 2010 Period Ended August 31, 2009(a) Net asset value at beginning of period $ 10.23 $ 10.00 Income (loss) from investment operations: Net investment loss (0.11 ) (0.04 ) Net realized and unrealized gains on investments 1.28 0.27 Total from investment operations 1.17 0.23 Net asset value at end of period $ 11.40 $ 10.23 Total return (b) 11.44% 2.30% (c) Net assets at end of period $ 10,728,899 $ 8,773,981 Ratio of gross expenses to average net assets 2.55% 2.78% (d) Ratio of net expenses to average net assets (e) 1.50% 1.50% (d) Ratio of net investment loss to average net assets (e) (1.07% ) (0.62% )(d) Portfolio turnover rate 73% 107% (c) (a) Represents the period from the commencement of operations (October 31, 2008) through August 31, 2009. (b) Total return is a measure of the change in value of an investment in the Fund over the period covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. The returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (c) Not annualized. (d) Annualized. (e) Ratio was determined after advisory fee reductions and expense reimbursements. 35 Rev. October 2010 Privacy Notice FACTS WHAT DOES THE ALPHAMARK INVESTMENT TRUST DO WITH YOUR PERSONAL INFORMATION? Why? Financial companies choose how they share your personal information. Federal law gives consumers the right to limit some but not all sharing. Federal law also requires us to tell you how we collect, share, and protect your personal information. Please read this notice carefully to understand what we do. What? The types of personal information we collect and share depend on the product or service you have with us. This information can include: § Social Security number § Assets § Retirement Assets § Transaction History § Checking Account Information § Purchase History § Account Balances § Account Transactions § Wire Transfer Instructions When you are no longer our customer, we continue to share your information as described in this notice. How? All financial companies need to share your personal information to run their everyday business. In the section below, we list the reasons financial companies can share their customers’ personal information; the reasons the AlphaMark Investment Trust chooses to share; and whether you can limit this sharing. Reasons we can share your personal information Does the AlphaMark Investment Trust share? Can you limit this sharing? For our everyday business purposes – Such as to process your transactions, maintain your account(s), respond to court orders and legal investigations, or report to credit bureaus Yes No For our marketing purposes – to offer our products and services to you No We don’t share For joint marketing with other financial companies No We don’t share For our affiliates’ everyday business purposes – information about your transactions and experiences No We don’t share For our affiliates’ everyday business purposes – information about your creditworthiness No We don’t share For nonaffiliates to market to you No We don’t share Questions? Call 1-866-420-3350 36 Page 2 Who we are Who is providing this notice? AlphaMark Investment Trust AlphaMark Advisors, LLC (Advisor) Ultimus Fund Distributors, LLC (Distributor) Ultimus Fund Solutions, LLC (Administrator) What we do How does the AlphaMark Investment Trust protect my personal information? To protect your personal information from unauthorized access and use, we use security measures that comply with federal law. These measures include computer safeguards and secured files and buildings. Our service providers are held accountable for adhering to strict policies and procedures to prevent any misuse of your nonpublic personal information. How does the AlphaMark Investment Trust collect my personal information? We collect your personal information, for example, when you § Open an account § Provide account information § Give us your contact information § Make deposits or withdrawals from your account § Make a wire transfer § Tell us where to send the money § Tells us who receives the money § Show your government-issued ID § Show your driver’s license We also collect your personal information from other companies. Why can’t I limit all sharing? Federal law gives you the right to limit only § Sharing for affiliates’ everyday business purposes – information about your creditworthiness § Affiliates from using your information to market to you § Sharing for nonaffiliates to market to you State laws and individual companies may give you additional rights to limit sharing. Definitions Affiliates Companies related by common ownership or control. They can be financial and nonfinancial companies. § AlphaMark Advisors, LLC, the investment advisor to the AlphaMark Investment Trust, could be deemed to be an affiliate. Nonaffiliates Companies not related by common ownership or control. They can be financial and nonfinancial companies § The AlphaMark Investment Trust does not share with nonaffiliates so they can market to you. Joint marketing A formal agreement between nonaffiliated financial companies that together market financial products or services to you. § The AlphaMark Investment Trust does not jointly market. 37 This page is intentionally left blank. This page is intentionally left blank. FOR ADDITIONAL INFORMATION Additional information about the Funds is included in the Statement of Additional Information (“SAI”), which is incorporated by reference in its entirety. A description of the Funds’ policies and procedures with respect to the disclosure of the Funds’ portfolio securities is available in the SAI. The Funds publish annual and semiannual reports to shareholders that contain detailed information on the Funds’ investments. The Funds’ annual report contains a discussion of the market conditions and investment strategies that significantly affected each Fund’s performance during its last fiscal year. To obtain a free copy of the SAI, the annual and semiannual reports or other information about the Funds, or to make inquiries about the Funds, please call Toll-Free: 1-866-420-3350 This Prospectus, the SAI and the most recent shareholder reports are also available without charge on the Funds’ website at www.alphamarkfunds.com. Only one copy of a Prospectus or an annual or semiannual report will be sent to each household address. This process, known as “Householding,” is used for most required shareholder mailings. (It does not apply to confirmations of transactions and account statements, however). You may, of course, request an additional copy of a Prospectus or an annual or semiannual report at any time by calling or writing the Funds. You may also request that Householding be eliminated from all your required mailings. Information about the Funds (including the SAI) can be reviewed and copied at the Securities and Exchange Commission’s Public Reference Room in Washington, D.C. Information about the operation of the Public Reference Room may be obtained by calling the Commission at 1-202-551-8090. Reports and other information about the Funds are available on the EDGAR Database on the Commission’s Internet site at http://www.sec.gov. Copies of information on the Commission’s Internet site may be obtained, upon payment of a duplicating fee, by electronic request at the following e-mail address: publicinfo@sec.gov, or by writing to: Securities and Exchange Commission, Public Reference Section, Washington, D.C. 20549-1520. Investment Company Act File No. 811-22213 ALPHAMARK LARGE CAP GROWTH FUND (AMLCX) ALPHAMARK SMALL CAP GROWTH FUND (AMSCX) Investment Portfolios of ALPHAMARK INVESTMENT TRUST Statement of Additional Information December 27, 2010 This Statement of Additional Information is not a Prospectus, but should be read in conjunction with the Prospectus for AlphaMark Investment Trust (the “Trust”) dated December 27, 2010, which may be supplemented from time to time. This Statement of Additional Information is incorporated by reference in its entirety into the Prospectus.Copies of the Prospectus may be obtained without charge, upon request, by writing the Trust at 225 Pictoria Drive, Suite 450, Cincinnati, Ohio 45246, or by calling toll-free 1-866-420-3350. TABLE OF CONTENTS ADDITIONAL INFORMATION ON INVESTMENTS, STRATEGIES AND RISKS 2 INVESTMENT RESTRICTIONS 12 CALCULATION OF NET ASSET VALUE 13 ADDITIONAL PURCHASE AND REDEMPTION INFORMATION 14 SPECIAL SHAREHOLDER SERVICES 14 MANAGEMENT OF THE TRUST 15 INVESTMENT ADVISOR 21 PORTFOLIO TRANSACTIONS 23 DISTRIBUTION PLAN 24 OTHER SERVICE PROVIDERS 25 GENERAL INFORMATION 28 ADDITIONAL TAX INFORMATION 33 PERFORMANCE INFORMATION 35 FINANCIAL STATEMENTS 37 APPENDIX A:PROXY VOTING POLICIES AND PROCEDURES 38 1 The Trust is an open-end management investment company which currently offers two investment portfolios: AlphaMark Large Cap Growth Fund and AlphaMark Small Cap Growth Fund (individually, a “Fund” and collectively, the “Funds”).The Funds’ investments are managed by AlphaMark Advisors, LLC (the “Advisor”).For further information on the Funds, please call 1-866-420-3350. ADDITIONAL INFORMATION ON INVESTMENTS, STRATEGIES AND RISKS Information contained in this Statement of Additional Information expands upon information contained in the Funds’ Prospectus.No investment in shares of the Funds should be made without first reading the Prospectus. Preferred Stock, Warrants and Rights.Each Fund may invest in preferred stock. Preferred stocks are securities that represent an ownership interest providing the holder with claims on the issuer’s earnings and assets before common stock owners but after bond owners. Unlike debt securities, the obligations of an issuer of preferred stock, including dividend and other payment obligations, may not typically be accelerated by the holders of such preferred stock on the occurrence of an event of default or other non-compliance by the issuer of the preferred stock.Preferred stocks may include the obligation to pay a stated dividend.The price of preferred stocks could depend more on the size of the dividend than on the company’s performance.If a company fails to pay the dividend, its preferred stock is likely to drop in price.Changes in interest rates can also affect the price of preferred stocks. Warrants are essentially options to purchase equity securities at specific prices and are valid for a specific period of time.Rights are similar to warrants but generally have a short duration and are distributed directly by the issuer to its shareholders.The holders of warrants and rights have no voting rights, receive no dividends and have no rights with respect to the assets of the issuer.Investments in warrants and rights involve certain risks, including the possible lack of a liquid market for resale, potential price fluctuations as a result of speculation or other factors, and failure of the price of the underlying security to reach or have reasonable prospects of reaching a level at which the warrant or right can be prudently exercised (in which event the warrant or right may expire without being exercised, resulting in a loss of a Fund’s entire investment therein). Foreign Securities.Subject to its investment policies and quality standards, each Fund may invest in securities of foreign issuers through the purchase of American Depositary Receipts (“ADRs”).ADRs are receipts that evidence ownership of underlying securities issued by a foreign issuer.ADRs are generally issued by a U.S. bank or trust company to U.S. buyers as a substitute for direct ownership of a foreign security and are traded on U.S. Exchanges.ADRs may be purchased through “sponsored” or “unsponsored” facilities. A sponsored facility is established jointly by the issuer of the underlying security and a depositary. A depositary may establish an unsponsored facility without participation by the issuer of the deposited security.ADRs, in registered form, are designed for use in the U.S. securities markets. Investments in ADRs involve risks that are different in some respects from an investment in U.S. domestic issuers.ADRs are subject to risks similar to those associated with direct investments in foreign securities.The performance of foreign markets does not necessarily track 2 U.S. markets.Foreign investments may be affected favorably or unfavorably by changes in currency rates and exchange control regulations.There may be less publicly available information about a foreign company than about a U.S. company, and foreign companies may not be subject to accounting, auditing and financial reporting standards and requirements comparable to those applicable to U.S. companies.There may be less governmental supervision of securities markets, brokers and issuers of securities than in the U.S.Securities of some foreign companies are less liquid or more volatile than securities of U.S. companies, and foreign brokerage commissions and custodian fees are generally higher than in the U.S.Settlement practices may include delays and may differ from those customary in U.S. markets.Investments in foreign securities may also be subject to other risks different from those affecting U.S. investments, including local political or economic developments, expropriation or nationalization of assets, restrictions on foreign investment and repatriation of capital, imposition of withholding taxes on dividend or interest payments, currency blockage (which would prevent cash from being brought back to the U.S.), and difficulty in enforcing legal rights outside the U.S.In addition, the Funds may invest in sponsored or unsponsored ADRs.The depositary of an unsponsored ADR is under no obligation to distribute shareholder communications received from the issuer of the deposited security or to pass through voting rights with respect to the deposited security. Debt Securities.The Funds may invest in corporate debt securities and U.S. Government obligations. Corporate securities include, but are not limited to, debt obligations offered by public or private corporations either registered or unregistered. The market value of such securities may fluctuate in response to interest rates and the creditworthiness of the issuer.A debt instrument’s credit quality depends on the issuer’s ability to pay interest on the security and repay the debt; the lower the credit rating, the greater the risk that the security’s issuer will default. The credit risk of a security may also depend on the credit quality of any bank or financial institution that provides credit enhancement for the security. In the case of corporate debt, the Funds will normally purchase investment grade securities, meaning securities rated Baa by Moody’s Investors Service, Inc. or BBB or better by Standard & Poor’s, or any similar rating by any national recognized statistical rating organization (“NRSRO”). “U.S. Government obligations” include securities which are issued or guaranteed by the U.S. Treasury, by various agencies of the U.S. Government, and by various instrumentalities which have been established or sponsored by the U.S. Government.U.S. Treasury obligations are backed by the “full faith and credit” of the U.S. Government.U.S. Treasury obligations include Treasury Bills, Treasury Notes, and Treasury Bonds.Treasury Bills have initial maturities of one year or less; Treasury Notes have initial maturities of one to ten years; and Treasury Bonds generally have initial maturities of greater than ten years. Agencies and instrumentalities established by the U.S. Government include the Federal Home Loan Banks, the Federal Land Bank, the Government National Mortgage Association, the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Small Business Administration, the Bank for Cooperatives, the Federal Intermediate Credit Bank, the Federal Financing Bank, the Federal Farm Credit Banks, the Federal Agricultural Mortgage Corporation, the Resolution Funding Corporation, the Financing Corporation of America and the Tennessee Valley Authority. Some of these securities are supported by the full faith and credit of the U.S. Government while others are supported only by the credit of the agency or instrumentality, which may include the right of the issuer to borrow from the U.S. 3 Treasury.In the case of U.S. Government obligations not backed by the full faith and credit of the U.S. Government, the investor must look principally to the agency or instrumentality issuing or guaranteeing the obligation for ultimate repayment, and may not be able to assert a claim against the U.S. Government itself in the event the agency or instrumentality does not meet its commitment.U.S. Government obligations are subject to price fluctuations based upon changes in the level of interest rates, which will generally result in all those securities changing in price in the same way, i.e., all those securities experiencing appreciation when interest rates decline and depreciation when interest rates rise. When-Issued Securities and Forward Commitments.Each Fund may purchase when-issued securities and make contracts to purchase or sell securities for a fixed price at a future date beyond customary settlement time. When-issued securities are securities that have been authorized, but not yet issued. When-issued securities are purchased in order to secure what is considered to be an advantageous price or yield to the Fund at the time of entering into the transaction. A forward commitment involves the entering into a contract to purchase or sell securities for a fixed price at a future date beyond the customary settlement period.In purchase transactions the Fund will not accrue interest on the purchased security until the actual settlement. Similarly, if a security is sold for a forward date, the Fund will accrue the interest until the settlement of the sale. In connection with these investments, a Fund will direct its custodian to place cash or liquid securities in a segregated account in an amount sufficient to make payment for the securities to be purchased.When a segregated account is maintained because the Fund purchases securities on a when-issued basis, the assets deposited in the segregated account will be valued daily at market for the purpose of determining the adequacy of the securities in the account.If the market value of such securities declines, additional cash or securities will be placed in the account on a daily basis so that the market value of the account will equal the amount of the Fund’s commitments to purchase securities on a when-issued basis.The purpose and effect of such maintenance is to prevent a Fund from gaining investment leverage from when-issued transactions.To the extent funds are in a segregated account, they will not be available for new investment or to meet redemptions. The purchase of securities on a when-issued or forward commitment basis involves a risk of loss if the value of the security to be purchased declines before the settlement date. Conversely, the sale of securities on a forward commitment basis involves the risk that the value of the securities sold may increase before the settlement date. Although a Fund will generally purchase securities on a when-issued or forward commitment basis with the intention of acquiring the securities for its portfolio, the Fund may dispose of when-issued securities or forward commitments prior to settlement if the Advisor deems it appropriate.In such a case the Fund could incur a short-term gain or loss. Exchange Traded Funds and Other Similar Instruments.Shares of exchange traded funds (“ETFs”) and other similar instruments may be purchased by the Funds.An ETF is an investment company that is registered under the Investment Company Act of 1940 (the “1940 Act”) and that holds a portfolio of common stocks designed to track the performance of a particular index or sector of an index.ETFs sell and redeem their shares at net asset value in large blocks (typically 50,000 of its shares) called “creation units.”Shares representing 4 fractional interests in these creation units are listed for trading on national securities exchanges and can be purchased and sold in the secondary market like ordinary stocks in lots of any size at any time during the trading day. Some ETFs are subject to percentage investment limitations imposed by the 1940 Act, except to the extent that investments in such ETFs are exempt from percentage limitations pursuant to orders for exemptive relief granted by the Securities and Exchange Commission (the “SEC”), in which case they will not be subject to any such investment limitation.Instruments the Funds may purchase that are similar to ETFs represent beneficial ownership interests in specific “baskets” of stocks of companies within a particular industry sector or group.These securities may also be listed on national securities exchanges and purchased and sold in the secondary market, but unlike ETFs, are not registered as investment companies under the 1940 Act.Such securities may also be exchange traded, but because they are not registered as investment companies, they are not subject to the percentage investment limitations imposed by the 1940 Act. An investment in an ETF generally presents the same primary risks as an investment in a conventional fund (i.e., one that is not exchange traded), including the risk that the general level of stock prices, or that the prices of stocks within a particular sector, may increase or decline, thereby affecting the value of the shares of an ETF.In addition, ETFs are subject to the following risks that do not apply to conventional funds:(1) the market price of the ETF’s shares may trade at a discount to their net asset value; (2) an active trading market for an ETF’s shares may not develop or be maintained; (3) trading of an ETF’s shares may be halted if the listing exchange deems such action appropriate; and (4) ETF shares may be delisted from the exchange on which they trade, or activation of “circuit breakers” (which are tied to large decreases in stock prices) may halt trading temporarily.ETFs are also subject to the risks of the underlying securities or sectors the ETF is designed to track. Because ETFs and pools that issue similar instruments bear various fees and expenses, the Fund will pay a proportionate share of these expenses, as well as transaction costs, such as brokerage commissions.As with traditional mutual funds, ETFs charge asset-based fees, although these fees tend to be relatively low.ETFs do not charge initial sales loads or redemption fees and investors pay only customary brokerage fees to buy and sell ETF shares. Description of Money Market Instruments.Money market instruments may be purchased for temporary defensive purposes, in an amount up to 100% of a Fund’s assets, when the Advisor believes the prospect for capital appreciation in the equity securities markets is not attractive. In addition, money market instruments will typically represent a portion of each Fund’s portfolio, as funds awaiting investment, to accumulate cash for anticipated purchases of portfolio securities and to provide for shareholder redemptions and operational expenses of the Funds. Money market instruments may include U.S. Government obligations or corporate debt obligations (including those subject to repurchase agreements) as described herein, provided that they mature in thirteen months or less from the date of acquisition and are otherwise eligible for purchase by the Funds.Money market instruments also may include Bankers’ Acceptances, Certificates of Deposit of domestic branches of U.S. banks, Commercial Paper, Variable Amount Demand Master Notes (“Master Notes”) and shares of money market investment companies. 5 Bankers’ Acceptances are time drafts drawn on and “accepted” by a bank, which are the customary means of effecting payment for merchandise sold in import-export transactions and are a source of financing used extensively in international trade.When a bank “accepts” such a time draft, it assumes liability for its payment.When a Fund acquires a Bankers’ Acceptance, the bank which “accepted” the time draft is liable for payment of interest and principal when due. The Bankers’ Acceptance, therefore, carries the full faith and credit of such bank.A Certificate of Deposit (“CD”) is an unsecured interest-bearing debt obligation of a bank.CDs acquired by the Fund would generally be in amounts of $100,000 or more.Commercial Paper is an unsecured, short term debt obligation of a bank, corporation or other borrower.Commercial Paper maturity generally ranges from two to 270 days and is usually sold on a discounted basis rather than as an interest-bearing instrument.The Funds will invest in Commercial Paper only if it is rated in the highest rating category by any NRSRO or, if not rated, if the issuer has an outstanding unsecured debt issue rated in the three highest categories by any NRSRO or, if not so rated, is of equivalent quality in the Advisor’s assessment.Commercial Paper may include Master Notes of the same quality.Master Notes are unsecured obligations which are redeemable upon demand of the holder and which permit the investment of fluctuating amounts at varying rates of interest. Master Notes are acquired by the Funds only through the Master Note program of the custodian, acting as administrator thereof.The Advisor will monitor, on a continuous basis, the earnings power, cash flow and other liquidity ratios of the issuer of a Master Note held by the Funds.The Funds may invest in shares of money market investment companies to the extent permitted by the 1940 Act. Repurchase Agreements.The Funds may purchase securities pursuant to repurchase agreements. Under the terms of a repurchase agreement, a Fund acquires securities from a member bank of the Federal Reserve or a registered broker-dealer which the Advisor deems creditworthy, subject to the seller’s agreement to repurchase those securities at a mutually agreed upon date and price. The repurchase price generally equals the price paid by the Fund plus interest negotiated on the basis of current short-term rates, which may be more or less than the rate on the underlying portfolio securities. The seller under a repurchase agreement is obligated to maintain at all times with the custodian or a sub-custodian the underlying securities as collateral in an amount not less than the repurchase price (including accrued interest). If the seller defaults on its repurchase obligation or becomes insolvent, a Fund has the right to sell the collateral and recover the amount due from the seller.However, the Fund will suffer a loss to the extent that the proceeds from the sale of the underlying securities are less than the repurchase price under the agreement, or to the extent that the disposition of the securities by the Fund is delayed pending court action. Repurchase agreements are considered to be loans by a Fund under the 1940 Act. Reverse Repurchase Agreements.A reverse repurchase agreement requires a Fund to sell a security in exchange for cash and then enter into an agreement to repurchase the security at a specified future date and price. The Fund generally would retain the right to interest and principal payments on the security. If the Fund uses the cash it obtains to invest in other securities, this may be considered a form of leverage and may expose the Fund to greater risk. Leverage tends to magnify the effect of any decrease or increase in the value of the Fund’s portfolio securities.Reverse repurchase agreements are also considered a form of borrowing. 6 Illiquid Securities.Each Fund may invest in illiquid securities, but will limit its investment in illiquid securities to no more than 15% of its net assets.Illiquid securities generally include: (i) both domestic and foreign securities that are not readily marketable such as private placements and other securities that are subject to legal or contractual restrictions on resale or for which there is no readily available market (e.g., when trading in the security is suspended or, in the case of unlisted securities, when market makers do not exist or will not entertain bids or offers), (ii) over-the-counter options and assets used to cover over-the-counter options, (iii) repurchase agreements and time deposits not terminable within seven days, (iv) certain municipal leases and participation interests, (v) certain stripped mortgage-backed securities, and (vi) certain structured securities and all swap transactions. Certain restricted securities are illiquid unless it is determined, based upon a review of the trading markets for a specific restricted security, that such restricted security is liquid because it is so-called ‘‘4(2) commercial paper’’ or is otherwise eligible for resale pursuant to Rule 144A under the Securities Act of 1933 (‘‘144A Securities’’).Investing in 144A Securities may decrease the liquidity of a Fund’s portfolio to the extent that qualified institutional buyers become for a time uninterested in purchasing these restricted securities. The purchase price and subsequent valuation of restricted and illiquid securities normally reflect a discount, which may be significant, from the market price of comparable securities for which a liquid market exists. A Fund, if it invests in securities for which there is no ready market, may not be able to readily sell such securities.Such securities are unlike securities that are traded in the open market and can be expected to be sold immediately if the market is adequate.The sale price of illiquid securities may be lower or higher than the Advisor’s most recent estimate of their fair market value.Generally, less public information is available about the issuers of such securities than about companies whose securities are publicly traded. Short Sales.Each Fund may sell a security short in anticipation of a decline in the market value of the security.When a Fund engages in a short sale, it sells a security which it does not own.To complete the transaction, the Fund must borrow the security in order to deliver it to the buyer.The Fund must replace the borrowed security by purchasing it at the market price at the time of replacement, which may be more or less than the price at which the Fund sold the security.The Fund will incur a loss as a result of the short sale if the price of the security increases between the date of the short sale and the date on which the Fund replaces the borrowed security.The Fund will realize a profit if the security declines in price between those dates. In connection with its short sales, each Fund will be required to maintain a segregated account with its custodian of cash or high grade liquid assets equal to (i) the greater of the current market value of the securities sold short or the market value of such securities at the time they were sold short, less (ii) any collateral deposited with its broker (not including the proceeds from the short sales).Each Fund will limit its short sales so that no more than 25% of its net assets (less all its liabilities other than obligations under the short sales) will be deposited as collateral and allocated to the segregated account.However, the segregated account and deposits will not necessarily limit a Fund’s potential loss on a short sale, which is unlimited. 7 Each Fund may also sell a security short “against the box,” which means that the Fund sells a security that it owns, or has the right to obtain without payment of further consideration.The borrowing and segregated account provisions described above do not apply to short sales against the box. Option Transactions.Each Fund will comply with and adhere to all limitations on the manner and extent to which it effects transactions in options, futures contracts and options on such futures contracts currently imposed by the provisions of the 1940 Act applicable to the issuance of senior securities.Additionally, the Funds have claimed an exclusion from the definition of the term “commodity pool operator” pursuant to Rule 4.5 under the Commodity Exchange Act, as amended (the “CEA”).Therefore, the Funds are not subject to regulation or registration as a commodity pool operator under the CEA. Each Fund may engage in option transactions involving individual stocks.An option involves either (a) the right or the obligation to buy or sell a specific instrument at a specific price until the expiration date of the option, or (b) the right to receive payments or the obligation to make payments representing the difference between the closing price of a market index and the exercise price of the option expressed in dollars times a specified multiple until the expiration date of the option.The purchaser of an option on a security pays the seller (the writer) a premium for the right granted but is not obligated to buy or sell the underlying security.A writer of an option may terminate the obligation prior to expiration of the option by making an offsetting purchase of an identical option.Options are traded on organized exchanges and in the over-the-counter market.Call options on securities which a Fund sells (writes) will be covered or secured, which means that the Fund owns the underlying security or has an absolute and immediate right to acquire that security without additional cash consideration (or, to the extent it does not hold the security, maintains a segregated account with the custodian of high quality liquid debt obligations equal to the market value of the option, marked to market daily).When a Fund writes options, it may be required to maintain a margin account, to pledge the underlying securities or U.S. Government obligations or to deposit assets in escrow with the custodian. The writing of options involves certain risks.When a Fund writes a covered call option, it will receive a premium, but it will give up the opportunity to profit from a price increase in the underlying security above the exercise price as long as its obligation as a writer continues, and it will retain the risk of loss should the price of the security decline.In addition, there can be no assurance that the Fund can effect a closing transaction on a particular option it has written.Further, the total premium paid for any option purchased by a Fund may be lost if the Fund does not exercise the option or, in the case of over-the-counter options, the writer does not perform its obligations. Options prices can also diverge from the prices of their underlying instruments, even if the underlying instruments match a Fund’s investments well.Options prices are affected by such factors as current and anticipated short-term interest rates, changes in volatility of the underlying instrument, and the time remaining until expiration of the contract, which may not affect security prices the same way. Imperfect correlation may also result from differing levels of demand in the options markets and the securities markets, from structural differences in how options and securities are traded, or from imposition of daily price fluctuation limits or trading halts.A Fund 8 may sell options with a greater or lesser value than the securities it wishes to hedge or intends to purchase in order to attempt to compensate for differences in volatility between the contract and the securities, although this may not be successful in all cases.If price changes in a Fund’s options positions are poorly correlated with its other investments, the positions may fail to produce anticipated gains or result in losses that are not offset by gains in other investments. Liquidity of Options.There is no assurance a liquid secondary market will exist for any particular options at any particular time.Options may have relatively low trading volume and liquidity if their strike prices are not close to the underlying instrument’s current price.In addition, exchanges may establish daily price fluctuation limits for options, and may halt trading if a contract’s price moves upward or downward more than the limit in a given day.On volatile trading days when the price fluctuation limit is reached or a trading halt is imposed, it may be impossible to enter into new positions or close out existing positions.If the secondary market for a contract is not liquid because of price fluctuation limits or otherwise, it could prevent prompt liquidation of unfavorable positions, and potentially could require a Fund to continue to hold a position until delivery or expiration regardless of changes in its value.As a result, the Fund’s access to other assets held to cover its options positions could also be impaired. OTC Options. Unlike exchange-traded options, which are standardized with respect to the underlying instrument, expiration date, contract size, and strike price, the terms of OTC options (options not traded on exchanges) generally are established through negotiation with the other party to the option contract. While this type of arrangement allows the purchaser or writer greater flexibility to tailor an option to its needs, OTC options generally are less liquid and involve greater credit risk than exchange-traded options, which are guaranteed by the clearing organization of the exchanges where they are traded. Purchasing Put and Call Options.By purchasing a put option, the purchaser obtains the right (but not the obligation) to sell the option’s underlying instrument at a fixed strike price.In return for this right, the purchaser pays the current market price for the option (known as the option premium).Options have various types of underlying instruments, including specific securities, indices of securities prices, and futures contracts.The purchaser may terminate its position in a put option by allowing it to expire or by exercising the option.If the option is allowed to expire, the purchaser will lose the entire premium.If the option is exercised, the purchaser completes the sale of the underlying instrument at the strike price.A purchaser may also terminate a put option position by closing it out in the secondary market at its current price, if a liquid secondary market exists. The buyer of a typical put option can expect to realize a gain if security prices fall substantially.However, if the underlying instrument’s price does not fall enough to offset the cost of purchasing the option, a put buyer can expect to suffer a loss (limited to the amount of the premium, plus related transaction costs). The features of call options are essentially the same as those of put options, except that the purchaser of a call option obtains the right to purchase, rather than sell, the underlying instrument at the option’s strike price. A call buyer typically attempts to participate in potential price increases of the underlying instrument with risk limited to the cost of the option if security 9 prices fall. At the same time, the buyer can expect to suffer a loss if security prices do not rise sufficiently to offset the cost of the option. Writing Put and Call Options. The writer of a put or call option takes the opposite side of the transaction from the option’s purchaser.In return for receipt of the premium, the writer assumes the obligation to pay the strike price for the option’s underlying instrument if the other party to the option chooses to exercise it.The writer may seek to terminate a position in a put option before exercise by closing out the option in the secondary market at its current price.If the secondary market is not liquid for a put option, however, the writer must continue to be prepared to pay the strike price while the option is outstanding, regardless of price changes.When writing an option on a futures contract, a Fund will be required to deposit “initial margin” with a futures broker, known as a futures commission merchant (FCM), when the contract is entered into. If security prices rise, a put writer would generally expect to profit, although its gain would be limited to the amount of the premium it received. If security prices remain the same over time, it is likely that the writer will also profit, because it should be able to close out the option at a lower price. If security prices fall, the put writer would expect to suffer a loss. This loss should be less than the loss from purchasing the underlying instrument directly, however, because the premium received for writing the option should mitigate the effects of the decline. Writing a call option obligates the writer to sell or deliver the option’s underlying instrument, in return for the strike price, upon exercise of the option. The characteristics of writing call options are similar to those of writing put options, except that writing calls generally is a profitable strategy if prices remain the same or fall. Through receipt of the option premium, a call writer mitigates the effects of a price decline. At the same time, because a call writer must be prepared to deliver the underlying instrument in return for the strike price, even if its current value is greater, a call writer gives up some ability to participate in security price increases. Risks of Options.The purchase and sale of options involve risks different from those involved with direct investments in securities and also require different skills from the portfolio manager in managing the Funds’ portfolios of investments.While utilization of options and similar instruments may be advantageous to a Fund, if the portfolio manager is not successful in employing such instruments in managing the Fund’s investments or in predicting market changes, the Fund’s performance will be worse than if the Fund did not make such investments.It is possible that there will be imperfect correlation, or even no correlation, between price movements of the investments being hedged and the options used.It is also possible that a Fund may be unable to close out or liquidate its hedges during unusual periods of illiquidity in the options markets.In addition, a Fund will pay commissions and other costs in connection with such investments, which may increase the Fund’s expenses and reduce its yield.The Funds may purchase and write both over-the-counter and exchange traded options. Borrowing Money.Each Fund does not intend to borrow money for the purpose of purchasing securities, but may borrow up to one-third of its total assets, including the amount of such borrowing, to maintain necessary liquidity to make payments for redemptions of Fund shares or for temporary emergency purposes.Borrowing involves the creation of a liability that 10 requires a Fund to pay interest.The risks of borrowing include a higher volatility of the net asset value of a Fund’s shares and the relatively greater effect on the net asset value of the shares caused by declines in the prices of the Fund’s investments, adverse market movements and increases in the cost of borrowing.The effect of borrowing in a declining market could be a greater decrease in net asset value per share than if a Fund had not borrowed money.In an extreme case, if a Fund’s current investment income were not sufficient to meet the interest expense of borrowing, it could be necessary for the Fund to liquidate certain of its investments at an inappropriate time. Lending of Portfolio Securities.In order to generate additional income, each Fund may, from time to time, lend its portfolio securities in an amount up to one-third of the Fund’s total assets to broker-dealers, banks or institutional borrowers of securities. A Fund must receive collateral, in the form of cash or U.S. government securities, equal to at least 100% of the value of the loaned securities. This collateral must be valued daily and, should the market value of the loaned securities increase, the borrower must furnish additional collateral to the Fund. During the time portfolio securities are on loan, the borrower pays the Fund any dividends or interest paid on such securities. Loans are subject to termination by the Fund or the borrower at any time. While the Fund does not have the right to vote securities on loan, it has the right to terminate the loan and regain the right to vote if that is considered important with respect to the investment.With respect to loans of securities, there is the risk that the borrower may fail to return the loaned securities or that the borrower may not be able to provide additional collateral.In the event the borrower defaults in its obligation to a Fund, the Fund bears the risk of delay in the recovery of its portfolio securities and the risk of loss of rights in the collateral.A Fund will only enter into loan arrangements with broker-dealers, banks or other institutions which the Advisor has determined are creditworthy under guidelines established by the Trustees.At such time as a Fund engages in the practice of securities lending, the Trustees will adopt procedures in order to manage the risks of securities lending. Portfolio Turnover.The portfolio turnover rate for each Fund is calculated by dividing the lesser of the Fund’s purchases or sales of portfolio securities for the year by the monthly average value of the securities. Portfolio turnover rates for each Fund may vary greatly from year to year as well as within a particular year, and may also be affected by cash requirements for redemption of shares or implementation of hedging strategies. High portfolio turnover rates will generally result in higher transaction costs to a Fund, including brokerage commissions, and may result in additional tax consequences to a Fund’s shareholders.The Advisor does not anticipate that each Fund’s annual portfolio turnover rate will exceed 150%.During the fiscal periods ended August 31, 2010 and 2009, the portfolio turnover rates of AlphaMark Large Cap Growth Fund were 30% and 120%, respectively, and the portfolio turnover rates of AlphaMark Small Cap Growth Fund were 73% and 107%, respectively.Each Fund’s higher portfolio turnover rate during the fiscal period ended August 31, 2009 was due primarily to a high level of market volatility, coupled with changes in the Advisor’s assessment of the relative attractiveness of particular sectors and individual securities. 11 INVESTMENT RESTRICTIONS The investment limitations described below have been adopted by the Trust with respect to each Fund as “fundamental,” i.e., they may not be changed without the affirmative vote of a majority of the outstanding shares of a Fund.As used in the Prospectus and this Statement of Additional Information, the term “majority” of the outstanding shares of a Fund means the lesser of (1) 67% or more of the outstanding shares of the Fund present at a meeting, if the holders of more than 50% of the outstanding shares of the Fund are present or represented at such meeting; or (2) more than 50% of the outstanding shares of the Fund.See the Prospectus for more information on each Fund’s non-fundamental investment objective and investment strategies. 1.Borrowing Money.Each Fund may not engage in borrowing except as permitted by the 1940 Act, any rules and regulations promulgated thereunder or interpretations of the SEC or its staff. 2.Senior Securities.Each Fund will not issue senior securities. This limitation is not applicable to activities that may be deemed to involve the issuance or sale of a senior security by the Fund, provided that the Fund’s engagement in such activities is consistent with or permitted by the 1940 Act, the rules and regulations promulgated thereunder or interpretations of the SEC or its staff. 3.Underwriting.Each Fund will not act as underwriter of securities issued by other persons. This limitation is not applicable to the extent that, in connection with the disposition of portfolio securities (including restricted securities), a Fund may be deemed an underwriter under certain federal securities laws or in connection with investments in other investment companies. 4.Real Estate.Each Fund will not purchase or sell real estate. This limitation is not applicable to investments in marketable securities which are secured by or represent interests in real estate.This limitation does not preclude a Fund from holding or selling real estate acquired as a result of the Fund’s ownership of securities or other instruments, investing in mortgage-related securities or investing in companies engaged in the real estate business or that have a significant portion of their assets in real estate (including real estate investment trusts). 5.Commodities.Each Fund will not purchase or sell commodities unless acquired as a result of ownership of securities or other investments.This limitation does not preclude a Fund from purchasing or selling options or futures contracts, from investing in securities or other instruments backed by commodities or from investing in companies which are engaged in a commodities business or have a significant portion of their assets in commodities. 6.Loans.Each Fund will not make loans to other persons, except (a) by loaning portfolio securities, (b) by engaging in repurchase agreements, or (c) by entering into any other lending arrangement permitted by the 1940 Act, any rules and regulations promulgated thereunder or interpretations of the SEC or its staff.For purposes of this limitation, the term “loans” shall not include the purchase of a portion of an issue of publicly distributed bonds, debentures or other debt securities. 12 7.Concentration.Each Fund will not invest 25% or more of its total assets in a particular industry.This limitation is not applicable to investments in obligations issued or guaranteed by the U.S. government, its agencies and instrumentalities or repurchase agreements with respect thereto. With respect to any percentages adopted by the Trust as maximum limitations on its investment policies and limitations, an excess above the fixed percentage will not be a violation of the policy or limitation unless the excess results immediately and directly from the acquisition of any security or the action taken.This paragraph does not apply to percentage restrictions relative to the borrowing of money. CALCULATION OF NET ASSET VALUE The net asset value of shares of each Fund is determined as of the close of the regular session of trading on the New York Stock Exchange (the “NYSE”) on each day the NYSE is open for trading. Currently, the NYSE is open for trading on every day except Saturdays, Sundays and the following holidays: New Year’s Day, Martin Luther King, Jr. Day, Presidents’ Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving and Christmas. For purposes of computing the net asset value of each Fund, securities are valued at market value as of the close of regular trading on the NYSE (normally, 4:00 p.m. Eastern time) on each business day the NYSE is open.Securities, other than options, listed on the NYSE or other exchanges are valued on the basis of their last sale prices on the exchanges on which they are primarily traded.If there are no sales on that day, the securities are valued at the closing bid price on the NYSE or other primary exchange for that day.NASDAQ listed securities are valued at the NASDAQ Official Closing Price.If there are no sales on that day, the securities are valued at the last bid price as reported by NASDAQ.Securities traded in the over-the-counter market are valued at the last sale price, if available, otherwise at the mean of the closing bid and ask prices.Options traded on national securities exchanges are valued at the last quoted sale price or, in the absence of a sale, at the mean of their closing bid and ask prices.In the event that market quotations are not readily available, securities and other assets are valued at fair value as determined in good faith in accordance with procedures adopted by the Board of Trustees of the Trust.Options will similarly be valued at their fair value determined as of the close of the NYSE if significant announcements or events affecting the market value of options occur subsequent to the NYSE close but prior to the close of options trading.Debt securities will be valued at their current market value when available or at their fair value, which for securities with remaining maturities of 60 days or less has been determined in good faith by the Board of Trustees to be represented by amortized cost value, absent unusual circumstances.One or more pricing services may be utilized to determine the fair value of securities held by the Funds.The Board of Trustees will review and monitor the methods used by such services to assure itself that securities are appropriately valued. 13 ADDITIONAL PURCHASE AND REDEMPTION INFORMATION Shares of each Fund are offered for sale on a continuous basis. Shares of each Fund are sold and redeemed at their net asset value as next determined after receipt of the purchase, redemption or exchange order in proper form. Each Fund may suspend the right of redemption or postpone the date of payment for shares during a period when: (a) trading on the NYSE is restricted by applicable rules and regulations of the SEC; (b) the NYSE is closed for other than customary weekend and holiday closings; (c) the SEC has by order permitted these suspensions; or (d) an emergency exists as a result of which: (i) disposal by the Fund of securities owned by it is not reasonably practicable, or (ii) it is not reasonably practicable for the Fund to determine the fair market value of its net assets. Each Fund may pay the proceeds of a redemption by making an in-kind distribution of securities, but has committed to pay in cash all redemption requests by a shareholder of record, limited in amount with respect to each shareholder during any 90 day period to the lesser of $250,000 or 1% of the value of the Fund’s net assets at the beginning of such period.Such commitment is irrevocable without the prior approval of the SEC.In the case of requests for redemption in excess of such amount, the Board of Trustees reserves the right to make payments in whole or in part in securities or other assets of the Funds.In this event, the securities would be valued in the same manner as a Fund’s net asset value is determined.If the recipient sold such securities, brokerage charges would be incurred. SPECIAL SHAREHOLDER SERVICES As noted in the Prospectus, each Fund offers the following shareholder services: Regular Account.The regular account allows for voluntary investments to be made at any time.Available to individuals, custodians, corporations, trusts, estates, corporate retirement plans and others, investors are free to make additions to and withdrawals from their account as often as they wish.When an investor makes an initial investment in the Funds, a shareholder account is opened in accordance with the investor’s registration instructions.Each time there is a transaction in a shareholder account, such as an additional investment or a redemption, the shareholder will receive a confirmation statement showing the current transaction. Automatic Investment Plan.The automatic investment plan enables investors to make regular periodic investments in shares through automatic charges to their checking account.With shareholder authorization and bank approval, the Funds’ transfer agent, Ultimus Fund Solutions, LLC (the “Transfer Agent”), will automatically charge the checking account for the amount specified ($100 minimum) which will be automatically invested in shares at the net asset value on or about the fifteenth and/or the last business day of the month.The shareholder may change the amount of the investment or discontinue the plan at any time by writing to the Transfer Agent. 14 Automatic Withdrawal Plan.Shareholders owning shares with a value of $5,000 or more may establish an Automatic Withdrawal Plan.A shareholder may receive monthly or quarterly payments, in amounts of not less than $100 per payment, by authorizing the Funds to redeem the necessary number of shares periodically (each month or quarter as specified).Payments may be made directly to an investor’s account with a commercial bank or other depository institution via an Automated Clearing House (“ACH”) transaction. Instructions for establishing this service are available by calling the Funds at 1-866-420-3350.Payment may also be made by check made payable to the designated recipient and mailed within 7 days of the redemption date.If the designated recipient is other than the registered shareholder, the signature of each shareholder must be guaranteed on the instructions (see “How to Redeem Shares” in the Prospectus).A corporation (or partnership) must also submit a “Corporate Resolution” (or “Certification of Partnership”) indicating the names, titles and required number of signatures authorized to act on its behalf.The application must be signed by a duly authorized officer(s) and the corporate seal affixed.Costs in conjunction with the administration of the plan are borne by the Funds.Investors should be aware that such systematic withdrawals may deplete or use up entirely their initial investment and that the redemption of shares to make withdrawal payments may result in realized long-term or short-term capital gains or losses.The Automatic Withdrawal Plan may be terminated at any time by the Funds upon thirty days written notice or by a shareholder upon written notice to the Funds.Applications and further details may be obtained by calling the Funds at 1-866-420-3350,or by writing to: The AlphaMark Funds c/o Ultimus Fund Solutions, LLC P.O. Box 46707 Cincinnati, Ohio 45246-0707 Transfer of Registration.To transfer shares to another owner, send a written request to the Transfer Agent at the address shown herein.Your request should include the following: (1) the Fund name and existing account registration; (2) signature(s) of the registered owner(s) exactly as the signature(s) appear(s) on the account registrations; (3) the new account registration, address, social security or taxpayer identification number and how dividends and capital gains are to be distributed; (4) signature guarantees (see “How to Redeem Shares” in the Prospectus); and (5) any additional documents which are required for transfer by corporations, administrators, executors, trustees, guardians, etc.If you have any questions about transferring shares, call or write the Transfer Agent. MANAGEMENT OF THE TRUST Overall responsibility for management of the Trust rests with its Trustees, who are elected by the Trust’s shareholders.The Trustees serve for terms of indefinite duration until death, resignation, retirement or removal from office.The Trustees, in turn, elect the officers of the Trust to actively supervise the Trust’s day-to-day operations.The officers are elected annually.Certain officers of the Trust also may serve as a Trustee. 15 The Trust is managed by the Trustees in accordance with the laws of the State of Ohio governing business trusts.There are currently four Trustees, three of whom are not “interested persons,” as defined by the 1940 Act, of the Trust (the “Independent Trustees”).The Independent Trustees receive compensation for their services as Trustee and attendance at meetings of the Board of Trustees.Officers of the Trust, except for the Chief Compliance Officer, receive no compensation from the Trust for performing the duties of their offices. The Trustees and executive officers of the Trust, their addresses and their principal occupations during the past five (5) years are as follows: Name, Address and Age Length of Time Served Position(s) Held with Trust Principal Occupation(s) During Past 5 Years and Directorships of Public Companies Number of Funds in Trust Overseen by Trustee Interested Trustee: *Michael L. Simon (age 43) 250 Grandview Drive Suite 175 Fort Mitchell, KY 41017 Since July 2008 President and Trustee Founder, President and Chief Investment Officer of AlphaMark Advisors, LLC (the Funds’ investment adviser) 2 Independent Trustees: John W. Hopper, Jr. (age 50) 250 Grandview Drive Suite 175 Fort Mitchell, KY 41017 Since September 2008 Chairman and Trustee Founder and partner of Silverstone Advisors, LLC (a boutique investment banking and consulting firm); prior to February 2008, Chief Executive Officer of Conexio Technology Solutions, LLC 2 C. Christopher Muth (age 55) 250 Grandview Drive Suite 175 Fort Mitchell, KY 41017 Since September 2008 Trustee Partner of Dinsmore & Shohl LLP (law firm); prior to April 2010, Member of Greenebaum Doll & McDonald PLLC (law firm) 2 T. Brian Brockhoff (age 46) 250 Grandview Drive Suite 175 Fort Mitchell, KY 41017 Since September 2008 Trustee Principal of Bailey Capital Partners, Inc. (mortgage banker) 2 Executive Officers: Christian A. Lucas (age 38) 250 Grandview Drive Suite 175 Fort Mitchell, KY 41017 Since July 2008 Vice President Member/Owner of AlphaMark Advisors, LLC 16 Robert G. Dorsey (age 53) 225 Pictoria Drive Suite 450 Cincinnati, Ohio 45246 Since July 2008 Vice President Managing Director of Ultimus Fund Solutions, LLC and Ultimus Fund Distributors, LLC Mark J. Seger (age 48) 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 Since July 2008 Treasurer Managing Director of Ultimus Fund Solutions, LLC and Ultimus Fund Distributors, LLC John F. Splain (age 55) 225 Pictoria Drive Suite 450 Cincinnati, Ohio 45246 Since July 2008 Secretary Managing Director of Ultimus Fund Solutions, LLC and Ultimus Fund Distributors, LLC Anne M. Haggerty (age 49) 250 Grandview Drive Suite 175 Fort Mitchell, KY 41017 Since March 2009 Chief Compliance Officer Director of Operations and Chief Compliance Officer of AlphaMark Advisors, LLC; prior to December 2007, Manager of Trading Operations of Fifth Third Asset Management Inc. (investment advisory firm) * Mr. Simon, as an affiliated person of the Advisor, is considered an “interested person” of the Trust within the meaning of Section 2(a)(19) of the 1940 Act. Leadership Structure and Qualifications of Trustees The Board of Trustees consists of four Trustees, three of whom are Independent Trustees.The Board is responsible for the oversight of the Trust.The Board is responsible for overseeing the Advisor and the Trust’s other service providers in the operations of the Funds in accordance with the 1940 Act, other applicable federal and state laws, and the Declaration of Trust. The Board meets in person or by telephone at regularly scheduled meetings four times throughout the year. In addition, the Trustees may meet in person or by telephone at special meetings or on an informal basis at other times.The Independent Trustees also meet at least quarterly without the presence of any representatives of management.The Independent Trustees have engaged independent legal counsel, and may from time to time engage consultants and other advisors to assist them in performing their oversight responsibilities. The Board has appointed John W. Hopper, Jr. as the Independent Chairman.Mr. Hopper is considered to be a “non-interested person” of the Trust within the meaning of the 1940 Act.As Independent Chairman, Mr. Hopper has the opportunity to review and help set the agenda for each Board meeting.Mr. Hopper may preside at each Board meeting and, as necessary, may act as the Board’s liaison with the various service providers. The Board reviews its structure regularly and believes that its leadership structure, including having a majority of Independent Trustees, coupled with the responsibilities undertaken by Mr. Hopper as Independent Chairman, is appropriate and in the best interests of 17 the Trust, given its specific characteristics.The Board also believes its leadership structure facilitates the orderly and efficient flow of information to the Independent Trustees from Trust management. Board Committees.The Board has established a Committee of Independent Trustees, the principal functions of which are: (i) the appointment, retention and oversight of the Trust’s independent registered public accounting firm; (ii) to meet separately with the independent registered public accounting firm and receive and consider a report concerning its conduct of the audit, including any comments or recommendations it deems appropriate; (iii) to select and nominate all persons to serve as Independent Trustees; and (iv) to act as the Trust’s qualified legal compliance committee (“QLCC”), as defined in the regulations under the Sarbanes-Oxley Act.Messrs. Hopper, Muth and Brockhoff are the members of the Committee of Independent Trustees.The Committee of Independent Trustees met twice during the fiscal year ended August 31, 2010. Qualifications of the Trustees.The Committee of Independent Trustees reviews the experience, qualifications, attributes and skills of potential candidates for nomination or election by the Board.In evaluating a candidate for nomination or election as a Trustee, the Committee takes into account the contribution that the candidate would be expected to make to the diverse mix of experience, qualifications, attributes and skills that the Committee believes contribute to good governance for the Trust.The Board has concluded, based on each Trustee’s experience, qualifications, attributes or skills on an individual basis and in combination with the other Trustees, that each Trustee is qualified to serve on the Board.The Board believes that the Trustees’ ability to review critically, evaluate, question and discuss information provided to them, to interact effectively with the Advisor, other service providers, legal counsel and the independent registered public accounting firm, and to exercise effective business judgment in the performance of their duties as Trustees support this conclusion.In determining that a particular Trustee is and will continue to be qualified to serve as a Trustee, the Board considers a variety of criteria, none of which, in isolation, is controlling. • Michael L. Simon, CFA has served as President and Chief Investment Officer of the Advisor since 1999.He holds a B.S. degree in Accounting from Northern Kentucky University and an MBA from Xavier University.He is a Certified Public Accountant and a Chartered Financial Analyst and has worked in the financial analysis and investment fields since 1991.Mr. Simon has served as President and Trustee of the Trust since 2008. The Board has concluded that Mr. Simon is suitable to serve as a Trustee because of his past service and experience as a Trustee of the Trust, his professional investment and business experience and his academic background. • John W. Hopper, Jr. founded Silverstone Advisors, LLC, a boutique investment banking and consulting firm, in February 2008.Prior to February 2008, Mr. Hopper served as Chief Executive Officer of Conexio Technology Solutions, LLC, a business and systems management firm.He received his J.D. degree from The Ohio State University College of Law, where he served as Editor-in-Chief of the Ohio State University College of Law Journal on Dispute Resolution. Mr. Hopper also has an MBA from the University of Pittsburgh and an undergraduate degree from Mount Union College, with majors in Economics and Finance.He has also has served as a board member for various non-profit organizations.Mr. Hopper has 18 been a Trustee of the Trust since 2008. The Board has concluded that Mr. Hopper is suitable to serve as a Trustee because of his past service and experience as a Trustee of the Trust, his professional investment and business experience, his legal experience, his experience on other boards and his academic background. • C. Christopher Muth has been a partner with Dinsmore & Shohl LLP since April 2010.Mr. Muth was also a partner with Dinsmore & Shohl LLP from September 1990 until May 1999.From May 1999 to April 2010, Mr. Muth was a Member of Greenbaum, Doll & McDonald PLLC.He holds a J.D. degree from the Chicago-Kent College of Law and earned a B.B.A. degree in Accounting (magna cum laude) from the University of Cincinnati.The Board has concluded that Mr. Muth is suitable to serve as a Trustee because of his past service and experience as a Trustee of the Trust, his past business and legal experience and his academic background. • T. Brian Brockhoff has been a Principal of Bailey Capital Partners, Inc. since November 2005.Prior to November 2005, he was a Senior Vice President and Partner with UBS Financial Services Group.Mr. Brockhoff holds a B.S. in Accountancy from Miami (Ohio) University.He currently serves as a board member for multiple civic organizations.Mr. Brockhoff has been a Trustee of the Trust since 2008. The Board has concluded that Mr. Brockhoff is suitable to serve as a Trustee because of his past service and experience as a Trustee of the Trust, his professional investment and business experience, his experience on other boards and his academic background. Risk Oversight.An integral part of the Board’s overall responsibility for overseeing the management and operations of the Trust is the Board’s oversight of the risk management of the Trust’s investment programs and business affairs.The Funds are subject to a number of risks, such as investment risk, valuation risk, operational risk, and legal, compliance and regulatory risk.The Trust, the Advisor and the other service providers have implemented various processes, procedures and controls to identify risks to the Funds, to lessen the probability of their occurrence and to mitigate any adverse effect should they occur.Different processes, procedures and controls are employed with respect to different types of risks.These systems include those that are embedded in the conduct of the regular operations of the Board and in the regular responsibilities of the officers of the Trust and the other service providers. The Board exercises oversight of the risk management process through the Board itself and through its Committee of Independent Trustees.In addition to adopting, and periodically reviewing, policies and procedures designed to address risks to the Funds, the Board of Trustees requires management of the Advisor and the Trust, including the Trust’s Chief Compliance Officer, to regularly report to the Board and the Committee of Independent Trustees on a variety of matters, including matters relating to risk management.The Board and the Committee of Independent Trustees receive regular reports from the Trust’s independent registered public accounting firm on internal control and financial reporting matters.On at least an annual basis, the Independent Trustees meet separately with the Trust’s Chief Compliance Officer, outside the presence of management, to discuss issues related to compliance.Furthermore, the Board receives an annual written report from the Trust’s Chief Compliance Officer regarding the 19 operation of the compliance policies and procedures of the Trust and its primary service providers. The Board also receives quarterly reports from the Advisor on the investments and securities trading of the Funds, including their investment performance, as well as reports regarding the valuation of the Funds’ securities.In addition, in its annual review of each Fund’s investment advisory agreement, the Board reviews information provided by the Advisor relating to its operational capabilities, financial condition and resources.The Board also conducts an annual self-evaluation that includes a review of its effectiveness in overseeing, among other things, the number of funds in the Trust and the effectiveness of the Board’s committee structure. Although the risk management policies of the Advisor and the Trust’s other service providers are designed to be effective, those policies and their implementation vary among service providers and over time, and there is no guarantee that they will be effective.Not all risks that may affect the Trust can be identified or processes and controls developed to eliminate or mitigate their occurrence or effects, and some risks are simply beyond the control of the Trust, the Advisor and other service providers to the Trust.The Board may at any time, and in its sole discretion, change the manner in which it conducts its risk oversight role. Trustees’ Ownership of Fund Shares.The following table shows each Trustee’s beneficial ownership of shares of each Fund and, on an aggregate basis, of shares of all funds within the complex overseen by the Trustee.Information is provided as of December 31, 2009. Name of Trustee Dollar Range of Large Cap Growth Fund Shares Owned by Trustee Dollar Range of Small Cap Growth Fund Shares Owned by Trustee Aggregate Dollar Range of Shares of All Funds in Fund Complex Overseen By Trustee Michael L. Simon, CFA None $50,001 – $100,000 $50,001 – $100,000 Independent Trustees: John W. Hopper, Jr. None None None C. Christopher Muth None None None T. Brian Brockhoff None None None Trustee Compensation.No director, officer or employee of the Advisor or the Funds’ principal underwriter receives any compensation from the Funds for serving as an officer or Trustee of the Trust.Each Trustee who is not an affiliated person of the Trust receives an annual retainer of $2,000 and a fee of $500 for each Board meeting attended, plus reimbursement of travel and other expenses incurred in attending meetings.The following table shows the compensation paid to each Trustee with respect to the fiscal year ended August 31, 2010: 20 Name of Trustee Aggregate Compensation from the Trust Pension or Retirement Benefits Accrued Estimated Annual Benefits Upon Retirement Total Compensation for Services to the Trust and Fund Complex Michael L. Simon, CFA $ 0 $ 0 $ 0 $ 0 John W. Hopper, Jr. $3,000 $ 0 $ 0 $3,000 C. Christopher Muth $3,250 $ 0 $ 0 $3,250 T. Brian Brockhoff $3,500 $ 0 $ 0 $3,500 INVESTMENT ADVISOR AlphaMark Advisors, LLC (the “Advisor”), 250 Grandview Drive, Fort Mitchell Kentucky, 41017, serves as investment advisor to each Fund pursuant to an investment advisory agreement dated as of September 2, 2008 (“Advisory Agreement”).The Advisor was founded in 1999 and is registered with the SEC as an investment advisor.The Advisor is controlled by Michael L. Simon.As an affiliate of the Advisor, Mr. Simon may directly or indirectly receive benefits from the advisory fees paid to the Advisor.Subject to the Funds’ investment objective and policies approved by the Trustees of the Trust, the Advisor is responsible for providing a continuous program of investing each Fund’s assets and determining the composition of each Fund’s portfolio. Each Fund pays the Advisor a monthly fee computed at the annual rate of 1% of its average daily net assets.During the fiscal year ended August 31, 2010, AlphaMark Large Cap Growth Fund and AlphaMark Small Cap Growth Fund accrued investment advisory fees of $123,614 and $98,578, respectively; however, the Advisor reduced its fees and/or reimbursed other operating expenses in the total amount of $100,971 with respect to AlphaMark Large Cap Growth Fund and $103,227 with respect to AlphaMark Small Cap Growth Fund.During the fiscal period ended August 31, 2009, AlphaMark Large Cap Growth Fund and AlphaMark Small Cap Growth Fund accrued investment advisory fees of $77,752 and $59,880, respectively; however, the Advisor reduced its fees and/or reimbursed other operating expenses in the total amount of $77,740 with respect to AlphaMark Large Cap Growth Fund and $77,567 with respect to AlphaMark Small Cap Growth Fund. The Advisor has contractually agreed, until December 31, 2011, to reduce its investment advisory fees and to absorb other operating expenses to the extent necessary to limit each Fund’s annual ordinary operating expenses (excluding brokerage costs, taxes, interest, Acquired Fund Fees and Expenses and extraordinary expenses) to 1.50% of its average daily net assets.Any such fee reductions by the Advisor, or payments by the Advisor of expenses which are a Fund’s obligation, are subject to repayment by such Fund, provided that the repayment does not cause the Fund’s ordinary operating expenses to exceed the rate of 1.50% per annum, and provided further that the fees and expenses which are the subject of the repayment were incurred within 3 years of the repayment.As of August 31, 2010, the Advisor may in the future recover fee reductions and expense reimbursements totaling $178,711 and $180,794 from AlphaMark Large Cap Growth Fund and AlphaMark Small Cap Growth Fund, respectively.The Advisor may recover a portion of these amounts no later than the dates indicated below: 21 Expires AlphaMark Large Cap Growth Fund AlphaMark Small Cap Growth Fund August 31, 2012 $ $ August 31, 2013 $ $ Unless sooner terminated, each Fund’s Advisory Agreement shall continue in effect for successive one-year periods if continuance is approved at least annually (i) by the Trustees or by vote of a majority of the outstanding voting securities of the Fund and (ii) by vote of a majority of the Independent Trustees, cast in person at a meeting called for such purpose.Each Fund’s Advisory Agreement is terminable at any time on 60 days’ prior written notice without penalty by the Trustees, by vote of a majority of outstanding shares of the Fund, or by the Advisor.Each Advisory Agreement also terminates automatically in the event of its assignment, as defined in the 1940 Act and the rules thereunder. The Advisory Agreements provide that the Advisor shall not be liable for any error of judgment or for any loss suffered by the Funds in connection with the performance of its duties, except a loss resulting from willful misfeasance, bad faith or gross negligence on the part of the Advisor in the performance of its duties, or from reckless disregard of its duties and obligations thereunder. Portfolio Manager Each Fund is managed by Michael L. Simon, CFA (the “Portfolio Manager”). Other Accounts Managed (as of August 31, 2010) Portfolio Manager Type of Accounts Total Number of Other Accounts Managed Total Assets of Other Accounts Managed Number of Accounts Managed with Advisory Fee Based on Performance Total Assets of Accounts Managed with Advisory Fee Based on Performance Michael L. Simon Registered Investment Companies: 0 $ 0 0 $ 0 Other Pooled Investment Vehicles: 0 $ 0 0 $ 0 Other Accounts: 91 $75.95 million 0 $ 0 Potential Conflicts of Interest The Portfolio Manager’s management of other accounts may give rise to potential conflicts of interest in connection with its management of the Funds’ investments, on the one hand, and the investments of the other accounts, on the other.A potential conflict of interest may arise where another account has the same investment objective as a Fund, whereby the Portfolio Manager could favor one account over another.Another potential conflict could include the Portfolio Manager’s knowledge about the size, timing and possible market impact of Fund trades, whereby the Portfolio Manager could use this information to the advantage of other accounts and to the disadvantage of a Fund.However, the Advisor has established policies and 22 procedures to ensure that the purchase and sale of securities among all accounts it manages are fairly and equitably allocated. Compensation Compensation of the Portfolio Manager includes a fixed salary paid by the Advisor plus the profits of the Advisor.The profitability of the Advisor is primarily dependent upon the value of accounts under management, including the Funds.However, compensation is not directly based upon the Funds’ performance or on the value of the Funds’ assets. Ownership of Fund Shares The following table indicates the dollar range of shares of the Funds beneficially owned by the Portfolio Manager as of August 31, 2010: Portfolio Manager Fund Shares Beneficially Owned Dollar Value of Fund Shares Beneficially Owned Michael L. Simon AlphaMark Large Cap Growth Fund $1 – $10,000 AlphaMark Small Cap Growth Fund $1 – $10,000 PORTFOLIO TRANSACTIONS Pursuant to the Advisory Agreements, the Advisor determines, subject to the general supervision of the Trustees of the Trust and in accordance with each Fund’s investment objective, policies and restrictions, which securities are to be purchased and sold by the Funds and which brokers are used to execute the Funds’ portfolio transactions. Purchases and sales of portfolio securities that are debt securities usually are principal transactions in which portfolio securities are normally purchased directly from the issuer or from an underwriter or market maker for the securities. Purchases from underwriters of portfolio securities generally include a commission or concession paid by the issuer to the underwriter, and purchases from dealers serving as market makers may include the spread between the bid and asked prices. Transactions on stock exchanges involve the payment of negotiated brokerage commissions. Transactions in the over-the-counter market are generally principal transactions with dealers. With respect to the over-the-counter market, the Funds, where possible, will deal directly with the dealers who make a market in the securities involved except under those circumstances where better price and execution are available elsewhere. During the fiscal periods ended August 31, 2010 and 2009, AlphaMark Large Cap Growth Fund paid brokerage commissions of $3,592 and $15,216, respectively, and AlphaMark Small Cap Growth Fund paid brokerage commissions of $7,691 and $20,960, respectively.The higher aggregate brokerage commissions paid by each Fund during the fiscal period ended August 31, 2009 were primarily due to that period being the first year of operations and a higher portfolio turnover rate during such period. 23 Allocation of transactions, including their frequency, to various brokers and dealers is determined by the Advisor in its best judgment and in a manner deemed fair and reasonable to the Funds and their shareholders.The primary consideration is prompt execution of orders in an effective manner at the most favorable price.Subject to this consideration, brokers who provide investment research to the Advisor may receive orders for transactions on behalf of the Funds.Information so received is in addition to and not in lieu of services required to be performed by the Advisor and does not reduce the fees payable to the Advisor by the Funds.Such information may be useful to the Advisor in serving both the Funds and other clients and, conversely, supplemental information obtained by the placement of brokerage orders of other clients may be useful to the Advisor in carrying out its obligations to the Funds.While the Advisor generally seeks competitive commissions, the Funds may not necessarily pay the lowest commission available on each brokerage transaction for the reasons discussed above. Consistent with the foregoing, under Section 28(e) of the Securities Exchange Act of 1934, the Advisor is authorized to pay a brokerage commission in excess of that which another broker might have charged for effecting the same transaction, in recognition of the value of brokerage and/or research services provided by the broker.The research received by the Advisor may include, without limitation: information on the United States and other world economies; information on specific industries, groups of securities, individual companies, political and other relevant news developments affecting markets and specific securities; technical and quantitative information about markets; analysis of proxy proposals affecting specific companies; accounting and performance systems that allow the Advisor to determine and track investment results; and trading systems that allow the Advisor to interface electronically with brokerage firms, custodians and other providers.Research may be received in the form of written reports, telephone contacts, personal meetings, research seminars, software programs and access to computer databases.In some instances, research products or services received by the Advisor may also be used by the Advisor for functions that are not research related (i.e., not related to the making of investment decisions).Where a research product or service has a mixed use, the Advisor will make a reasonable allocation according to its use and will pay for the non-research function in cash using its own funds. Subject to the requirements of the 1940 Act and procedures adopted by the Board of Trustees, the Funds may execute portfolio transactions through any broker or dealer and pay brokerage commissions to a broker (i) which is an affiliated person of the Trust, or (ii) which is an affiliated person of such person, or (iii) an affiliated person of which is an affiliated person of the Trust, the Advisor or the Funds’ principal underwriter. DISTRIBUTION PLAN As stated in the Prospectus, each Fund has adopted a plan of distribution (the “Plan”) pursuant to Rule 12b-1 under the 1940 Act which permits it to pay for expenses incurred in the distribution and promotion of its shares.Under the terms of the Plan, the Funds may pay for various expenses incurred in connection with the distribution of shares, including payments to securities dealers and others who are engaged in the sale of shares, direct mail promotions and television, radio, newspaper, magazine and other mass media advertising, or in connection with shareholder support services which the Funds may reasonably request and which are not otherwise provided by the Funds’ transfer agent. The Plan expressly limits payment of the 24 distribution expenses listed above in any fiscal year to a maximum of 0.25% of each Fund’s average daily net assets.Unreimbursed expenses will not be carried over from year to year, nor will the Funds have any obligation for unreimbursed expenses upon termination of the Plan.During the fiscal year ended August 31, 2010, AlphaMark Large Cap Growth Fund and AlphaMark Small Cap Growth Fund incurred distribution expenses under the Plan of $30,903 and $24,644, respectively, which expenses were primarily used to pay the fees of the Funds’ principal underwriter and to compensate other broker-dealers for the sale or retention of Fund shares. The continuance of the Plan must be specifically approved at least annually by a vote of the Trust’s Board of Trustees and by a vote of the Trustees who are not interested persons of the Trust and have no direct or indirect financial interest in the Plan (the “Independent Trustees”) at a meeting called for the purpose of voting on such continuance.The Plan may be terminated by a Fund at any time by a vote of a majority of the Independent Trustees or by a vote of the holders of a majority of the outstanding shares of such Fund.In the event the Plan is terminated by a Fund in accordance with its terms, the Fund will not be required to make any payments for expenses incurred after the termination date.The Plan may not be amended to increase materially the amount to be spent for distribution without shareholder approval.All material amendments to the Plan must be approved by a vote of the Trust’s Board of Trustees and by a vote of the Independent Trustees. In approving the Plan, the Trustees determined, in the exercise of their business judgment and in light of their fiduciary duties as Trustees, that there is a reasonable likelihood that the Plan will benefit each Fund and its shareholders.The Board of Trustees believes that expenditure of assets for distribution expenses under the Plan should assist in the growth, which will benefit each Fund and its shareholders through increased economies of scale, greater investment flexibility, greater portfolio diversification and less chance of disruption of planned investment strategies.The Plan will be renewed only if the Trustees make a similar determination for each subsequent year of the Plan.There can be no assurance that the benefits anticipated from the expenditure of assets for distribution will be realized.While the Plan is in effect, all amounts spent pursuant to the Plan and the purposes for which such expenditures were made must be reported quarterly to the Board of Trustees for its review.In addition, the selection and nomination of those Trustees who are not interested persons of the Trust are committed to the discretion of the Independent Trustees during such period. By reason of his controlling interest in the Advisor, Michael L. Simon may be deemed to have a financial interest in the operation of the Plan. OTHER SERVICE PROVIDERS Administrator, Fund Accountant and Transfer Agent Ultimus Fund Solutions, LLC (“Ultimus”), 225 Pictoria Drive, Suite 450, Cincinnati, Ohio 45246, serves as the Administrator, Fund Accountant and Transfer Agent to the Funds pursuant to an Administration Agreement, a Fund Accounting Agreement and a Transfer Agent and Shareholder Services Agreement (collectively, the “Service Agreements”). 25 As Administrator, Ultimus assists in supervising all operations of the Funds (other than those performed by the Advisor under the Advisory Agreement).Ultimus has agreed to perform or arrange for the performance of the following services (under the Service Agreements, Ultimus may delegate all or any part of its responsibilities thereunder): prepares and assembles reports required to be sent to each Fund’s shareholders and arranges for the printing and dissemination of such reports; assembles reports required to be filed with the SEC and files such completed reports with the SEC; files each Fund’s federal income and excise tax returns and each Fund’s state and local tax returns; assists and advises each Fund regarding compliance with the 1940 Act and with its investment policies and limitations; and makes such reports and recommendations to the Trust’s Board of Trustees as the Board reasonably requests or deems appropriate. As Fund Accountant, Ultimus maintains the accounting books and records for each Fund, including journals containing an itemized daily record of all purchases and sales of portfolio securities, all receipts and disbursements of cash and all other debits and credits, general and auxiliary ledgers reflecting all asset, liability, reserve, capital, income and expense accounts, including interest accrued and interest received, and other required separate ledger accounts.Ultimus also maintains a monthly trial balance of all ledger accounts; performs certain accounting services for the Funds, including calculation of the net asset value per share, calculation of the dividend and capital gain distributions, reconciles cash movements with the custodian, verifies and reconciles with the custodian all daily trade activities; provides certain reports; obtains dealer quotations or prices from pricing services used in determining net asset value; and prepares an interim balance sheet, statement of income and expense, and statement of changes in net assets for the Funds. As Transfer Agent, Ultimus performs the following services in connection with each Fund’s shareholders: maintains records for the Funds’ shareholders of record; processes shareholder purchase and redemption orders; processes transfers and exchanges of shares of the Funds on the shareholder files and records; processes dividend payments and reinvestments; and assists in the mailing of shareholder reports and proxy solicitation materials. Ultimus receives fees from each Fund for its services as Administrator, Fund Accountant and Transfer Agent, and is reimbursed for certain expenses assumed pursuant to the Service Agreements.The fee payable by each Fund to Ultimus as Administrator is calculated daily and paid monthly at the annual rate of 0.15% of a Fund’s average daily net assets up to $50 million; 0.125% of such assets between $50 million and $100 million; 0.10% of such assets between $100 million and $250million; 0.075% such assets between $250 million and $500 million; and 26 0.05% of such assets in excess of $500 million; subject, however, to a monthly minimum of $2,000 per Fund.The fee payable by each Fund to Ultimus as Fund Accountant is $2,500 per month plus an asset based fee at the annual rate of 0.01% of a Fund’s average daily net assets up to $500 million and 0.005% of such assets over $500 million.Certain discounts apply to the Administrator fees and the Fund Accountant fees until October 31, 2011 or until a Fund has net assets of $20 million or more, if sooner.The fee payable by each Fund to Ultimus as Transfer Agent is at the annual rate of $20 per shareholder account, subject to a minimum fee of $1,500 per month.Certain discounts apply to the Transfer Agent fees if a Fund has less than 100 shareholders. During the fiscal year ended August 31, 2010, Ultimus received fees from AlphaMark Large Cap Growth Fund of $20,200 in its capacity as Administrator, $26,268 in its capacity as Fund Accountant and $12,000 in its capacity as Transfer Agent.During the fiscal period ended August 31, 2009, Ultimus received fees from AlphaMark Large Cap Growth Fund of $16,000 in its capacity as Administrator, $20,648 in its capacity as Fund Accountant and $10,000 in its capacity as Transfer Agent. During the fiscal year ended August 31, 2010, Ultimus received fees from AlphaMark Small Cap Growth Fund of $20,200 in its capacity as Administrator, $26,033 in its capacity as Fund Accountant and $12,000 in its capacity as Transfer Agent.During the fiscal period ended August 31, 2009, Ultimus received fees from AlphaMark Small Cap Growth Fund of $16,000 in its capacity as Administrator, $20,522 in its capacity as Fund Accountant and $10,000 in its capacity as Transfer Agent. Unless otherwise terminated as provided therein, the Service Agreements are renewed automatically for successive one-year periods. The Service Agreements provide that Ultimus shall not be liable for any error of judgment or mistake of law or any loss suffered by the Funds in connection with the matters to which the Service Agreements relate, except a loss from willful misfeasance, bad faith or negligence in the performance of its duties, or from the reckless disregard by Ultimus of its obligations and duties thereunder. Principal Underwriter Ultimus Fund Distributors, LLC (the “Distributor”), 225 Pictoria Drive, Suite 450, Cincinnati, Ohio 45246, is the exclusive agent for distribution of shares of the Funds.The Distributor is obligated to sell shares of the Funds on a best efforts basis only against purchase orders for the shares.Shares of the Funds are offered to the public on a continuous basis.The Distributor receives compensation of $6,000 annually for its services to the Trust under a written agreement for such services.The Distributor is an affiliate of Ultimus, and Robert G. Dorsey, Mark J. Seger and John F. Splain are each Managing Directors of the Distributor and officers of the Trust. 27 Chief Compliance Officer Anne M. Haggerty, an employee of the Advisor, serves as the Trust’s Chief Compliance Officer.Each Fund reimburses the Advisor $6,000 annually for the services provided to the Trust by the Chief Compliance Officer. Custodian U.S. Bank, N.A. (the “Custodian”), 425 Walnut Street, Cincinnati, Ohio 45202, serves as custodian to the Funds pursuant to a Custody Agreement.The Custodian’s responsibilities include safeguarding and controlling each Fund’s cash and securities, handling the receipt and delivery of securities, and collecting interest and dividends on the Funds’ investments. Independent Registered Public Accounting Firm The Trust has selected Cohen Fund Audit Services, Ltd., 800 Westpoint Parkway, Suite 1100, Westlake, Ohio 44145, to serve as the independent registered public accounting firm for the Trust and to audit the financial statements of the Funds for the fiscal year ending August 31, 2011. Legal Counsel Sullivan & Worcester LLP, One Post Office Square, Boston, Massachusetts 02109, serves as legal counsel to the Trust and the Trust’s Independent Trustees. GENERAL INFORMATION Description of Shares The Trust is an unincorporated business trust that was organized under Ohio law on July 31, 2008. The Trust’s Declaration of Trust authorizes the Board of Trustees to divide shares into series, each series relating to a separate portfolio of investments, and may further divide shares of a series into separate classes.In the event of a liquidation or dissolution of the Trust or an individual series or class, shareholders of a particular series or class would be entitled to receive the assets available for distribution belonging to such series or class.Shareholders of a series or class are entitled to participate equally in the net distributable assets of the particular series or class involved on liquidation, based on the number of shares of the series or class that are held by each shareholder.If any assets, income, earnings, proceeds, funds or payments are not readily identifiable as belonging to any particular series or class, the Trustees shall allocate them among any one or more series or classes as they, in their sole discretion, deem fair and equitable. Shares of each Fund, when issued, are fully paid and non-assessable.Shares have no subscription, preemptive or conversion rights.Shares do not have cumulative voting rights.Shareholders are entitled to one vote for each full share held and a fractional vote for each fractional share held.Shareholders of all series and classes of the Trust, including the Funds, will vote together and not separately, except as otherwise required by law or when the Board of 28 Trustees determines that the matter to be voted upon affects only the interests of the shareholders of a particular series or class.Rule 18f-2 under the 1940 Act provides, in substance, that any matter required to be submitted to the holders of the outstanding voting securities of an investment company such as the Trust shall not be deemed to have been effectively acted upon unless approved by the holders of a majority of the outstanding shares of each series or class affected by the matter.A series or class is affected by a matter unless it is clear that the interests of each series or class in the matter are substantially identical or that the matter does not affect any interest of the series or class.Under Rule 18f-2, the approval of an investment advisory agreement, a distribution plan or any change in a fundamental investment policy would be effectively acted upon with respect to a series or class only if approved by a majority of the outstanding shares of such series or class.However, the Rule also provides that the ratification of the appointment of independent accountants and the election of Trustees may be effectively acted upon by shareholders of the Trust voting together, without regard to a particular series or class. Trustee Liability The Declaration of Trust provides that the Trustees of the Trust will not be liable in any event in connection with the affairs of the Trust, except as such liability may arise from his or her own bad faith, willful misfeasance, gross negligence or reckless disregard of duties.It also provides that all third parties shall look solely to the Trust’s property for satisfaction of claims arising in connection with the affairs of the Trust.With the exceptions stated, the Declaration of Trust provides that a Trustee or officer is entitled to be indemnified against all liability in connection with the affairs of the Trust. Code of Ethics The Trust, the Advisor and the Distributor have each adopted a Code of Ethics. These Codes of Ethics permit personnel subject to the Codes to invest in securities, including securities that may be purchased or held by the Funds, but prohibit such personnel from engaging in personal investment activities which compete with or attempt to take advantage of the Funds’ planned portfolio transactions.Each of these parties monitors compliance with its Code of Ethics. Proxy Voting Policies and Procedures The Trust and the Advisor have adopted Proxy Voting Policies and Procedures that describe how the Funds intend to vote proxies relating to portfolio securities.The Proxy Voting Policies and Procedures of the Trust and the Advisor are attached to this Statement of Additional Information as Appendix A.Information regarding how each Fund voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available without charge upon request by calling 1-866-420-3350, or on the SEC’s website at www.sec.gov. 29 Portfolio Holdings Disclosure Policy The Board of Trustees of the Trust has adopted a policy to govern the circumstances under which disclosure regarding securities held by the Funds, and disclosure of purchases and sales of such securities, may be made to shareholders of the Funds or other persons.The Trust’s Chief Compliance Officer (“CCO”) is responsible for monitoring the use and disclosure of information relating to portfolio securities.Although no material conflicts of interest are believed to exist that could disadvantage the Funds or their shareholders, various safeguards have been implemented to protect the Funds and their shareholders from conflicts of interest, including: the adoption of Codes of Ethics pursuant to Rule 17j-1 under the 1940 Act designed to prevent fraudulent, deceptive or manipulative acts by officers and employees of the Trust, the Advisor and the Distributor in connection with their personal securities transactions; the adoption by the Advisor and the Distributor of insider trading policies and procedures designed to prevent their employees’ misuse of material non-public information; and the adoption by the Trust of a Code of Ethics for Officers that requires the chief executive officer and chief financial officer of the Trust to report to the Board any affiliations or other relationships that could potentially create a conflict of interest with the Funds.The policies provide that the Trust and the Advisor may disclose non-public portfolio holdings information as required by law and under other limited circumstances that are set forth in more detail below. · Public disclosure regarding the securities held by the Funds (“Portfolio Securities”) is made in Annual Reports and Semi-Annual Reports to shareholders, and in quarterly holdings reports on Form N-Q (“Official Reports”). · Information regarding Portfolio Securities as of the end of the most recent month, and other information regarding the investment activities of the Funds during such month, is generally posted to the Funds website (www.alphamarkfunds.com) within 10 business days of the end of the month.This information is available to the general public. · Information regarding Portfolio Securities as of the end of the most recent month, and other information regarding the investment activities of the Funds during such month, may be disclosed to rating and ranking organizations for use in connection with their rating or ranking of the Funds.Currently, the Funds are providing portfolio information to three different rating or ranking organizations. These organizations offer various services to investors. The following table sets forth the organizations that are currently receiving non-public portfolio information along with the types of information received, conditions or restrictions on use, timing of disclosure and any compensation received for providing portfolio information. 30 Name of Rating or Ranking Organization Information Provided Timing of Release and Conditions or Restrictions on Use Receipt of Compensation or other Consideration by the Fund or Affiliated Party Morningstar, Inc. CUSIP, security description, shares/par, market value, coupon rate and maturity Provided monthly, with a 30-day lag. No formal conditions or restrictions. None Lipper CUSIP, security description, shares/par Provided monthly, with a 30-day lag.No formal conditions or restrictions.Lipper has indicated that it will not trade based on the Fund’s portfolio information, and it prohibits its employees from any such trading. None Bloomberg L.P. CUSIP, shares/par, market value Provided monthly, with a 30-day lag.No formal conditions or restrictions.Bloomberg has indicated that it requires all employees to sign confidentiality agreements acknowledging all information received during their employment must be used for legitimate business purposes only. None · The CCO may approve the disclosure of holdings of or transactions in Portfolio Securities of a Fund that is made on the same basis to all shareholders of the Fund. · The Trust’s policy relating to disclosure of holdings of Portfolio Securities does not prohibit disclosure of information to the Advisor or to other Trust service providers, including the Trust’s administrator, distributor, custodian, legal counsel and auditors, or to brokers and dealers through which the Funds purchase and sell Portfolio Securities.Below is a table that lists each service provider that may receive non-public portfolio information along with information regarding the frequency of access to, and limitations on use of, portfolio information. Type of Service Provider Typical Frequency of Access to Portfolio Information Restrictions on Use Advisor Daily Contractual and Ethical Administrator and Distributor Daily Contractual and Ethical Custodian Daily Ethical Auditor During annual audit Ethical Legal counsel Regulatory filings, board meetings, and if a legal issue regarding the portfolio requires counsel’s review Ethical Printers and typesetters Twice a year – printing of semi-annual and annual reports No formal restrictions in place – printer/typesetter would typically not receive portfolio information until at least 30 days old Broker/dealers through which a Fund purchases and sells portfolio securities Daily access to the relevant purchase and/or sale – no broker/dealer has access to a Fund’s entire portfolio Contractual and Ethical 31 Such disclosures may be made without approval of the CCO because the Board of Trustees has determined that each Fund and its shareholders are adequately protected by the restrictions on use in those instances listed above. · The CCO may approve other arrangements under which information relating to Portfolio Securities held by the Funds, or purchased or sold by the Funds (other than information contained in Official Reports), may be disclosed.The CCO shall approve such an arrangement only if he or she concludes (based on a consideration of the information to be disclosed, the timing of the disclosure, the intended use of the information and other relevant factors) that the arrangement is reasonably necessary to aid in conducting the ongoing business of the Trust and is unlikely to affect adversely the Funds or any shareholder of the Funds.The CCO must inform the Board of Trustees of any such arrangements that are approved by the CCO, and the rationale supporting approval, at the next regular quarterly meeting of the Board of Trustees following such approval. · Neither the Advisor nor the Trust (or any affiliated person, employee, officer, trustee or director of the Advisor or the Trust) may receive any direct or indirect compensation in consideration of the disclosure of information relating to Portfolio Securities held, purchased or sold by the Funds. Principal Holders of Fund Shares As of December 2, 2010, the following persons owned of record or beneficially 5% or more of the outstanding shares of the Funds: AlphaMark Large Cap Growth Fund Investor name and address Number of Shares % of Fund Shares Type of Ownership Charles Schwab & Co., Inc. 101 Montgomery Street San Francisco, California 94104 1,100,173.604 98.80 Record AlphaMark Small Cap Growth Fund Investor name and address Number of Shares % of Fund Shares Type of Ownership Charles Schwab & Co., Inc. 101 Montgomery Street San Francisco, California 94104 905,133.468 96.86% Record As of December 2, 2010, the Trustees and officers of the Trust owned in the aggregate less than 1% of the outstanding shares of each Fund. 32 ADDITIONAL TAX INFORMATION Each Fund has qualified and intends to continue to qualify as a regulated investment company, or “RIC”, under the Internal Revenue Code of 1986 (the “Code”).Qualification generally will relieve a Fund of liability for federal income taxes to the extent its net investment income and net realized capital gains are distributed to shareholders in accordance with the Code.Depending on the extent of the Funds’ activities in states and localities in which its offices are maintained, in which its agents or independent contractors are located, or in which it is otherwise deemed to be conducting business, the Funds may be subject to the tax laws of these states or localities.If for any taxable year a Fund does not qualify for the special tax treatment afforded to RICs, all of its taxable income will be subject to federal tax at regular corporate rates (without any deduction for distributions to its shareholders).In such event, dividend distributions would be taxable to shareholders to the extent of the Fund’s earnings and profits, and, subject to certain limitations under the Code, would be eligible for the dividends-received deduction for corporations and reduced tax rates applicable to “Qualified Dividends” for individuals. Among the requirements to qualify as a RIC, a Fund must distribute annually no less than the sum of 90% of its “investment company taxable income” and 90% of its net tax-exempt income.In addition to this distribution requirement, a Fund must (1) derive at least 90% of its gross income in each taxable year from dividends, interest, payments with respect to securities loans, gains from the sale or other disposition of stock, securities or foreign currency, certain other income (including but not limited to gains from options, futures and forward contracts) derived with respect to its business of investing in stock, securities or currencies, or from net income derived from an interest in a qualified publicly traded partnership (“PTP”); and (2) diversify its holdings so that at the end of each quarter of its taxable year the following two conditions are met: (a) at least 50% of the value of the Fund’s total assets is represented by cash, U.S. Government securities, securities of other RICs and other securities (for this purpose such other securities will qualify only if the Fund’s investment is limited in respect to any issuer to an amount not greater than 5% of the value of the Fund’s total assets and not greater than 10% of the outstanding voting securities of such issuer) and (b) not more than 25% of the value of the Fund’s total assets is invested in the securities (other than U.S. Government securities or securities of other RICs) of any one issuer, the securities of any two or more issuers that the Fund controls and which are determined to be engaged in the same or similar trades or businesses or related trades or businesses, or the securities of one or more qualified PTPs.For these purposes, a qualified PTP is generally a PTP other than one where at least 90% of its gross income is gross income that would otherwise be qualifying gross income for a RIC. Each Fund’s net realized capital gains from securities transactions will be distributed only after reducing such gains by the amount of any available capital loss carryforwards.Capital losses may be carried forward to offset any capital gains for eight years, after which any undeducted capital loss remaining is lost as a deduction. 33 A federal excise tax at the rate of 4% will be imposed on the excess, if any, of a Fund’s “required distribution” over actual distributions in any calendar year.Generally, the “required distribution” is 98% of a Fund’s ordinary income for the calendar year plus 98% of its net capital gains recognized during the one year period ending on October 31 of that calendar year plus undistributed amounts from prior years.Each Fund intends to make distributions sufficient to avoid imposition of the excise tax. Individual shareholders may benefit from lower rates applicable to long-term capital gains on certain distributions that are attributable to certain dividends received by the Funds from U.S. corporations and certain foreign corporations (“Qualified Dividends”).Such dividends are scheduled to be taxed at ordinary income rates starting in 2011.It appears that for an individual shareholder to benefit from the lower tax rate on Qualified Dividends, the shareholder must hold shares in the Fund, and the Fund must hold shares in the dividend-paying corporation at least 61 days during a prescribed period.The prescribed period is the 121-day period beginning 60 days before the date on which the shareholder or the Fund, as the case may be, becomes entitled to receive the dividend.Furthermore, in determining the holding period for this purpose, any period during which the recipient’s risk of loss is offset by means of options, short sales or similar instruments is not included.Additionally, an individual shareholder would not benefit from the lower tax rate to the extent it or the Fund is obligated (e.g., pursuant to a short sale) to make related payments with respect to positions in substantially similar or related property. It is anticipated that amounts distributed by the Funds that are attributable to certain dividends received from domestic corporations will qualify for the 70% dividends-received deduction for corporate shareholders.A corporate shareholder’s dividends-received deduction will be disallowed unless it holds shares in the Fund, and the Fund holds shares in the dividend-paying corporation, at least 46 days during the 91-day period beginning 45 days before the date on which the shareholder or the Fund, as the case may be, becomes entitled to receive the dividend.In determining the holding period for this purpose, any period during which the recipient’s risk of loss is offset by means of options, short sales or similar transactions is not counted.Furthermore, the dividends-received deduction will be disallowed to the extent a corporate shareholder’s investment in shares of the Fund, or the Fund’s investment in the shares of the dividend-paying corporation, is financed with indebtedness.Additionally, a corporate shareholder would not benefit to the extent it or the Fund is obligated (e.g., pursuant to a short sale) to make related payments with respect to positions in substantially similar or related property. Any loss arising from the sale or redemption of shares of a Fund held for six months or less will be treated for federal income tax purposes as a long-term capital loss to the extent of any amount of capital gain dividends received by the shareholder with respect to such Fund shares.For purposes of determining whether shares of a Fund have been held for six months or less, a shareholder’s holding period is suspended for any periods during which the shareholder’s risk of loss is diminished as a result of holding one or more other positions in substantially similar or related property or through certain options or short sales. 34 Pursuant to Treasury Regulations directed at tax shelter activity, taxpayers are required to disclose to the IRS certain information on Form 8886 if they participate in a “reportable transaction.”A transaction may be a “reportable transaction” based upon any of several indicia with respect to a shareholder, including the existence of significant book-tax differences or the recognition of a loss in excess of certain thresholds.A significant penalty is imposed on taxpayers who participate in a “reportable transaction” and fail to make the required disclosure.Investors should consult their own tax advisors concerning any possible federal, state or local disclosure obligations with respect to their investment in shares of the Funds. Information set forth in the Prospectus and this Statement of Additional Information which relates to federal taxation is only a summary of some of the important federal tax considerations generally affecting shareholders. No attempt has been made to present a detailed explanation of the federal income tax treatment of the Funds or their shareholders and this description is not intended as a substitute for federal tax planning.Accordingly, potential shareholders of the Funds are urged to consult their tax advisors with specific reference to their own tax situation. In addition, the tax discussion in the Prospectus and this Statement of Additional Information is based on tax laws and regulations which are in effect on the date of the Prospectus and this Statement of Additional Information; these laws and regulations may be changed by legislative or administrative action. PERFORMANCE INFORMATION From time to time, performance information for each Fund showing its average annual total returns may be presented in advertisements, sales literature and shareholder reports. Such performance figures are based on historical earnings and are not intended to indicate future performance.Average annual total return of a Fund will be calculated for the most recent 1, 5 and 10 year periods or, if the Fund has not been in existence for any such period, for the period since the Fund began operations.Average annual total return is measured by comparing the value of an investment in the Fund at the beginning of the relevant period to the redemption value of the investment at the end of the period (assuming reinvestment of any dividends or capital gains distributions) and annualizing the result. Total return is a function of the type and quality of instruments held in the portfolio, levels of operating expenses and changes in market conditions.Consequently, total return will fluctuate and is not necessarily representative of future results. Any fees charged by financial intermediaries with respect to customer accounts for investing in shares of a Fund will not be included in performance calculations.These fees, if charged, will reduce the actual performance from that quoted.If the Advisor voluntarily waives all or a part of its fees, the total return of a Fund will be higher than it would be in the absence of such voluntary waiver. Calculation of Average Annual Total Returns Average annual total return is a measure of the change in value of an investment in a Fund over the period covered, which assumes any dividends or capital gains distributions are reinvested in the Fund rather than paid to the investor in cash.Average annual total returns will be calculated by: (1) adding to the total number of shares purchased by a hypothetical $1,000 35 investment in the Fund and all additional shares which would have been purchased if all dividends and distributions paid or distributed during the period had immediately been reinvested, (2) calculating the value of the hypothetical initial investment of $1,000 as of the end of the period by multiplying the total number of shares owned at the end of the period by the net asset value per share on the last trading day of the period, (3) assuming redemption at the end of the period, and (4) dividing this account value for the hypothetical investor by the initial $1,000 investment and annualizing the result.Each Fund’s average annual returns for periods ended August 31, 2010 are: Large Cap Growth Fund Small Cap Growth Fund 1 Year -0.69% 1 Year 11.44% Since Inception* 6.96% Since Inception* 7.41% * Inception of each Fund was October 31, 2008 Each Fund may also quote average annual total returns over the specified periods (i) after taxes on Fund distributions and (ii) after taxes on Fund distributions and redemption of Fund shares at the end of the period.The calculations assume deduction of all taxes due on such Fund distributions.The ending redeemable value is determined by assuming a complete redemption at the end of the period covered by the computation and, in the case of returns after taxes on distributions and redemption of Fund shares, includes the deduction of capital gains taxes resulting from the redemption or, if appropriate, an adjustment to take into account the tax benefit from any capital losses that may have resulted from the redemption.After-tax returns are calculated using the highest applicable individual federal marginal tax rate in effect on the reinvestment date of a distribution.The tax rates used correspond to the tax character of each component of the distributions (that is, the ordinary income tax rate for ordinary income distributions and the long-term capital gains rate for capital gains distributions).The tax rates may vary over the course of the measurement period.State and local tax liabilities are disregarded, as are the effect of phaseouts of certain exemptions, deductions and credits at various income levels and the impact of the federal alternative minimum income tax.Actual after-tax returns will depend on an investor’s tax situation and may differ from those shown.The after-tax returns are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts.A Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. Other Quotations of Total Return Each Fund may also advertise total return (a “nonstandardized quotation”) which is calculated differently from average annual total return.A nonstandardized quotation of total return may be a cumulative return which measures the percentage change in the value of an account between the beginning and end of a period, assuming no activity in the account other than reinvestment of dividends and capital gains distributions.For the period from inception (October 31, 2008) through August 31, 2010, the total return of AlphaMark Large Cap Growth Fund as calculated in this manner was 13.13% and the total return of AlphaMark Small Cap Growth Fund as calculated on this manner was 14.00%. A nonstandardized quotation may also indicate average annual compounded rates of return over periods other than those specified for 36 average annual total return.A nonstandardized quotation of total return will always be accompanied by the Fund’s average annual total returns as described above. Performance Comparisons Advertisements, sales materials and shareholder reports may compare the performance of a Fund to the performance of other mutual funds with comparable investment objectives and policies or to various mutual fund or market indices, such as those prepared by Dow Jones & Co., Standard & Poor’s, Barclays Capital, Morgan Stanley Capital International and Frank Russell Company, as well as data prepared by Lipper and Morningstar, Inc., widely recognized independent services which monitor the performance of mutual funds, and the Consumer Price Index.Comparisons may also be made to indices or data published in Money Magazine, Forbes, Barron’s, The Wall Street Journal, The New York Times, Business Week, Pensions & Investments, and USA Today.In addition to performance information, general information about a Fund that appears in a publication such as those mentioned above may be included in advertisements and in reports to shareholders. From time to time, the Funds (or the Advisor) may include the following types of information in advertisements, supplemental sales literature and reports to shareholders: (1) discussions of general economic or financial principles (such as the effects of compounding and the benefits of dollar-cost averaging); (2) discussions of general economic trends; (3) presentations of statistical data to supplement these discussions; (4) descriptions of past or anticipated portfolio holdings for the Funds; (5) descriptions of investment strategies for the Funds; (6) descriptions or comparisons of various savings and investment policies (including, but not limited to, insured bank products, annuities, qualified retirement plans and individual stocks and bonds), which may or may not include the Funds; (7) comparisons of investment products (including the Funds) with relevant market or industry indices or other appropriate benchmarks; and (8) discussions of fund rankings or ratings by recognized rating organizations. The Funds may also include calculations, such as hypothetical compounding examples which describe hypothetical investment results in such communications.These performance examples will be based on an expressed set of assumptions and are not indicative of the performance of the Funds. Morningstar, Inc. rates mutual funds on a one- to five-star rating scale with five stars representing the highest rating. Such ratings are based on a fund’s historical risk/reward ratio as determined by Morningstar, Inc. relative to other funds in that fund’s investment objective category or class.The one- to five-star ratings represent the following ratings by Morningstar, Inc., respectively: Lowest, Below Average, Neutral, Above Average and Highest. FINANCIAL STATEMENTS The financial statements of the Funds, which have been audited by Cohen Fund Audit Services, Ltd., are incorporated herein by reference to the annual report of the Trust dated August 31, 2010. 37 APPENDIX A:PROXY VOTING POLICIES AND PROCEDURES Pursuant to rules established by the Securities and Exchange Commission (the “Commission”), under the Investment Company Act of 1940, as amended, the Board of Trustees of AlphaMark Investment Trust (the “Trust”) has adopted the following formal, written guidelines for proxy voting by the Trust.The Board of Trustees of the Trust oversees voting policies and decisions for each series of the Trust (the “Funds”). Each Fund exercises its proxy voting rights with regard to the companies in the Fund’s investment portfolio, with the goals of maximizing the value of the Fund’s investments, promoting accountability of a company’s management and board of directors to its shareholders, aligning the interests of management with those of shareholders, and increasing transparency of a company’s business and operations. In general, the Board of Trustees of the Trust believes that each Fund’s investment adviser (the “Advisor”), which selects the individual companies that are part of the Fund’s portfolio, is the most knowledgeable and best suited to make decisions about proxy votes.Therefore, the Trust defers to and relies on the Advisor to make decisions on casting proxy votes. In some instances, the Advisor may be asked to cast a proxy vote that presents a conflict between the interests of a Fund’s shareholders, and those of the Advisor or an affiliated person of the Advisor.In such a case, the Advisor is instructed to abstain from making a voting decision and to forward all necessary proxy voting materials to the Audit Committee of the Board of Trustees to enable the Committee to make a voting decision.When the Audit Committee is required to make a proxy voting decision, only the Committee members without a conflict of interest with regard to the security in question or the matter to be voted upon shall be permitted to participate in the decision of how the Fund’s vote will be cast. A copy of these Proxy Voting Policies and Procedures are available, without charge, upon request, by calling the Trust’s toll-free telephone number at (866) 420-3350, and will be made available on the Commission’s website at http://www.sec.gov.The Trust will send a copy of the Trust’s Proxy Voting Policies and Procedures within three business days of receipt of a request, by first-class mail or other means designed to ensure equally prompt delivery. 38 AlphaMark Advisors, LLC Proxy Voting Policies and Procedures If directed in writing by the client, AlphaMark Advisors, LLC (the “Advisor”) will be responsible for voting proxies for accounts in Advisor’s Investment Advisory programs.The Advisor intends to exercise a voice on behalf of clients in matters of corporate governance through the proxy process.The Advisor takes its fiduciary responsibilities very seriously and believes the right to vote a proxy is a significant asset of shareholders and clients.The Advisor exercises its voting responsibilities as a fiduciary, solely with the goal of maximizing the value of clients’ investments. The Advisor has delegated the responsibility of overseeing the proxy voting process to a Proxy Voting Coordinator (the “Coordinator”). The Advisor’s proxy voting policies and procedures are outlined below. General Policy for Voting Proxies The Advisor will vote proxies solely in the interests of its clients, and, unless otherwise directed in writing, will vote consistently across the client base.The Advisor shall accept, but not solicit, client directions regarding proxy proposals.Any client directions shall be memorialized in accordance with procedures set forth in this document. The Advisor shall not vote proxies for privately held securities, nor shall extraordinary measures, such as, but not limited to travel, be taken to submit a proxy vote.The Advisor will generally not vote proxies when the cost of voting on a particular proxy proposal could exceed the expected benefit to a client. From time to time, the Advisor may abstain from voting proxies for securities that have not been selected through the advisory process but are held in a client account per the client’s direction. Since the quality and depth of management is a primary factor considered when investing in a company, the Advisor gives substantial weight to the recommendation of management on any issue.However, the Advisor will consider each issue on its own merits, and the position of a company’s management will not be supported in any situation where it is found not to be in the best interests of clients.Proxy voting, absent any unusual circumstances or conflicts of interest, will be conducted in accordance with the procedures set forth below. Proxy Voting Process The Coordinator will oversee the organization and voting of all proxies. The Coordinator will maintain records regarding the voting of proxies. 39 The Proxy Screening Process At the direction of the Advisor, the Coordinator will screen all proxy material subject to a vote in accordance with the Advisor’s policies and procedures. The Coordinator will have the following responsibilities: 1. Review all proxy material received, 2. Determine eligibility, 3. Identify proxies containing common, routine proposals, 4. Solicit information about potential conflict of interest, 5. Notify the Chief Investment Officer when an upcoming vote is subject to a conflict of interest, 6. Maintain records of any client directed proxy votes, 7. Cast proxy votes in accordance with the established guidelines of the Advisor, and 8. Maintain records for both proxy votes and any client requests for voting information. The Coordinator shall make reasonable efforts to obtain proxy materials and to vote in a timely fashion. Conflicts of Interest The Advisor recognizes that under certain circumstances it may have a conflict of interest in voting proxies on behalf of its clients. Conflicts of interest may be the result of personal or business relationships, or due to circumstances that may arise during the conduct of the Advisor’s business.Such circumstances may include, but are not limited to, situations where the Advisor or one or more of its affiliates, including officers, directors and employees, has or is seeking a client relationship with the issuer of the security that is the subject of the proxy vote.The Advisor shall periodically inform its employees that they are under an obligation to be aware of the potential for conflicts of interest on the part of the Advisor with respect to voting proxies on behalf of clients and to bring such information to the attention of the Coordinator. Coordinator will make a reasonable effort to be aware of the potential for conflicts of interest on the part of the Advisor with respect to voting proxies on behalf of clients.The Coordinator shall bring any known conflict of interest to the attention of the Chief Investment Officer. The Advisor believes that certain proxies pertaining to a mutual fund are a potential conflict.For example, the Advisor may have a conflict of interest when the Advisor is solicited to vote client proxies approving an increase in fees deducted from mutual fund assets pursuant to a 12b-1 plan if the fees are a source of revenue for the Advisor. The Coordinator may vote proxies relating to issuers where a potential conflict of interest is identified, if the Coordinator, in consultation with the Compliance Department, has determined that the conflict of interest is not material.A conflict of interest will be considered material if it is determined that such conflict has the potential to influence the Advisor’s decision-making in voting a proxy.Materiality determinations will be based upon an assessment of the particular 40 facts and circumstances.In the event that a material conflict arises, the matter will be submitted to the client, and the proxy will be voted pursuant to the direction of the client.The Coordinator shall memorialize all materiality decisions. Appointment of Coordinator In general, the Coordinator is appointed by the Advisor’s Chief Investment Officer. Common Proposals The Advisor recognizes that there are common proposals that routinely appear on proxies. Listed below are examples of voting decisions for the types of proposals that are most frequently presented: Election of the Board of Directors The Advisor believes that good governance starts with an independent board, unfettered by significant ties to management, all of whose members are elected annually. In addition, key board committees should be entirely independent. The Advisor generally supports the election of directors that result in a board made up of a majority of independent directors. The Advisor generally does not support the election of non-independent directors who serve on the audit, compensation, and/or nominating committees of the board. The Advisor will hold directors accountable for the actions of the committees on which they serve.For example, the Advisor generally does not support nominees who serve on the compensation committee if they approve excessive compensation arrangements or propose equity-based compensation plans that unduly dilute the ownership interests of stockholders. The Advisor generally supports shareholder efforts to declassify existing boards, and will generally block efforts by companies to adopt classified board structures. Approval of Independent Auditors The Advisor believes that the relationship between the company and its auditors should be limited primarily to the audit engagement, although it may include certain closely related activities that do not, in the aggregate, raise any appearance of impaired independence. The Advisor does not support proposed auditors where non-audit fees make up more than 50% of the total fees paid by the company to the audit firm. The Advisor will evaluate on a case-by-case basis instances in which the audit firm has a substantial non-audit relationship with the company (regardless of its size relative to the audit fee) to determine whether the Advisor believes independence has been compromised. 41 Equity-based Compensation Plans The Advisor believes that appropriately designed equity-based compensation plans, approved by shareholders, can be an effective way to align the interests of long-term shareholders and the interests of management, employees, and directors. Conversely, the Advisor is opposed to plans that substantially dilute its clients’ ownership interest in the company, provide participants with excessive awards, or have inherently objectionable structural features. The Advisor generally does not support plans where total potential dilution (including all equity-based plans) exceeds 15% of shares outstanding. The Advisor generally does not support plans if annual option grants have exceeded 2% of shares outstanding. These total and annual dilution thresholds are guidelines, not ceilings, and when assessing a plan’s impact on our clients, the Advisor considers other factors such as the nature of the industry and size of the company. The Advisor generally opposes plans that have any of the following structural features: · Ability to re-price underwater options · Ability to issue options with an exercise price below the stock’s current market price. · Ability to issue reload options. · Automatic share replenishment (“evergreen”) feature. The Advisor generally supports measures intended to increase long-term stock ownership by executives.These may include: · Requiring senior executives to hold a minimum amount of stock in the company (frequently expressed as a certain multiple of the executive’s salary). · Requiring stock acquired through option exercise to be held for a certain period of time. · Using restricted stock grants instead of options. To this end, the Advisor supports expensing the fair market value of option grants because it substantially eliminates their preferential financial statement treatment vis-à-vis stock grants, furthering the case for increased ownership by corporate leaders and employees. The Advisor generally supports the use of employee stock purchase plans to increase company stock ownership by employees, provided that shares purchased under the plan are acquired for no less than 85% of their market value. 42 Corporate Structure and Shareholder Rights The Advisor believes that shareholders should have voting power equal to their equity interest in the company and should be able to approve (or reject) changes to the corporation’s by-laws by a simple majority vote. The Advisor generally supports proposals to remove super-majority (typically from 66.7% to 80%) voting requirements for certain types of proposals. The Advisor supports proposals to lower barriers to shareholder action (e.g., limited rights to call special meetings, limited rights to act by written consent). The Advisor generally opposes proposals for a separate class of stock with disparate voting rights. The Advisor generally supports proposals to subject shareholder rights plans (“poison pills”) to a shareholder vote.In evaluating these plans, the Advisor is more likely to support arrangements with short-term (less than 3 years) sunset provisions, qualified bid/permitted offer provisions (“chewable pills”) and/or mandatory review by a committee of independent directors at least every three years (so-called “TIDE” provisions). Corporate and Social Policy Issues The Advisor believes that “ordinary business matters” are primarily the responsibility of management and should be approved solely by the corporation’s board of directors. Proposals in this category, initiated primarily by shareholders, typically request that the company disclose or amend certain business practices. The Advisor generally opposes these types of proposals, although the Advisor may make exceptions in certain instances where it believes a proposal has substantial economic implications.The Advisor recognizes it may not be able to reflect accurately the stance of the Advisor’s broad client base, and, therefore reserves the right to issue an abstention from vote regarding this type of proposal. Adopted September 2, 2008 43 PART C. OTHER INFORMATION Item 28. Exhibits (a) Agreement and Declaration of Trust – Incorporated herein by reference to original Registration Statement filed on July 1, 2008 (b) Bylaws – Incorporated herein by reference to original Registration Statement on Form N-1A filed on July 1, 2008 (c) Incorporated by reference to Agreement and Declaration of Trust and Bylaws (d) Investment Advisory Agreement with AlphaMark Advisors, LLC on behalf of AlphaMark Large Cap Growth Fund – Incorporated herein by reference to Registrant’s Post-Effective Amendment No. 1 filed on December 29, 2009 Investment Advisory Agreement with AlphaMark Advisors, LLC on behalf of AlphaMark Small Cap Growth Fund – Incorporated herein by reference to Registrant’s Post-Effective Amendment No. 1 filed on December 29, 2009 (e) Distribution Agreement with Ultimus Fund Distributors, LLC – Incorporated herein by reference to Registrant’s Post-Effective Amendment No. 1 filed on December 29, 2009 (f) Inapplicable (g) Custody Agreement with U.S. Bank, N.A. – Incorporated herein by reference to Registrant’s Post-Effective Amendment No. 1 filed on December 29, 2009 (h) (i) Expense Limitation Agreements with AlphaMark Advisors, LLC – Incorporated herein by reference to Registrant’s Post-Effective Amendment No. 1 filed on December 29, 2009 (ii) Amended and Restated Expense Limitation Agreements with AlphaMark Advisors, LLC– Incorporated herein by reference to Registrant’s Post-Effective Amendment No. 2 filed on October 25, 2010 (iii) Administration Agreement with Ultimus Fund Solutions, LLC Incorporated herein by reference to Registrant’s Post-Effective Amendment No. 1 filed on December 29, 2009 (iv) Transfer Agent and Shareholder Services Agreement with Ultimus Fund Solutions, LLC – Incorporated herein by reference to Registrant’s Post-Effective Amendment No. 1 filed on December 29, 2009 (v) Fund Accounting Agreement with Ultimus Fund Solutions, LLC – Incorporated herein by reference to Registrant’s Post-Effective Amendment No. 1 filed on December 29, 2009 (i) Legal Opinion – Incorporated herein by reference to Registrant’s Pre-Effective Amendment No. 1 filed on September 9, 2008 (j) Consent of Independent Registered Public Accounting Firm – Filed herein (k) Inapplicable (l) Initial Capital Agreements – Incorporated herein by reference to Registrant’s Pre-Effective Amendment No. 1 filed on September 9, 2008 (m) Plan of Distribution Pursuant to Rule 12b-1 – Incorporated herein by reference to Registrant’s Pre-Effective Amendment No. 1 filed on September 9, 2008 (n) Inapplicable (o) Reserved (p) (i) Code of Ethics of the Registrant – Incorporated herein by reference to Registrant’s Pre-Effective Amendment No. 1 filed on September 9, 2008 (ii) Code of Ethics of AlphaMark Advisors, LLC – Incorporated herein by reference to Registrant’s Post-Effective Amendment No. 1 filed on December 29, 2009 (iii) Code of Ethics of Ultimus Fund Distributors, LLC – Incorporated herein by reference to Registrant’s Pre-Effective Amendment No. 1 filed on September 9, 2008 (Other) Powers of Attorney for John W. Hopper, Jr., C. Christopher Muth and T. Brian Brockhoff – Incorporated herein by reference to Registrant’s Pre-Effective Amendment No. 1 filed on September 9, 2008 Item 29. Persons Controlled by or Under Common Control with Registrant No person is directly or indirectly controlled by or under common control with the Registrant. Item 30. Indemnification Article VI of the Registrant’s Agreement and Declaration of Trust provides for indemnification of officers and Trustees as follows: “Section 6.4Indemnification of Trustees, Officers, etc. Subject to and except as otherwise provided in the Securities Act of 1933, as amended, and the 1940 Act, the Trust shall indemnify each of its Trustees and officers, including persons who serve at the Trust's request as directors, officers or trustees of another organization in which the Trust has any interest as a shareholder, creditor or otherwise (hereinafter referred to as a "Covered Person") against all liabilities, including but not limited to amounts paid in satisfaction of judgments, in compromise or as fines and penalties, and expenses, including reasonable accountants' and counsel fees, incurred by any Covered Person in connection with the defense or disposition of any action, suit or other proceeding, whether civil or criminal, before any court or administrative or legislative body, in which such Covered Person may be or may have been involved as a party or otherwise or with which such person may be or may have been threatened, while in office or thereafter, by reason of being or having been such a Trustee or officer, director or trustee, and except that no Covered Person shall be indemnified against any liability to the Trust or its Shareholders to which such Covered Person would otherwise be subject by reason of willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of such Covered Person's office. Section 6.5Advances of Expenses.The Trust shall advance attorneys’ fees or other expenses incurred by a Covered Person in defending a proceeding to the full extent permitted by the Securities Act of 1933, as amended, the 1940 Act, and Ohio Revised Code Chapter 1707, as amended.In the event any of these laws conflict with Ohio Revised Code Section 1701.13(E), as amended, these laws, and not Ohio Revised Code Section 1701.13(E), shall govern. Section 6.6Indemnification Not Exclusive, etc.The right of indemnification provided by this Article VI shall not be exclusive of or affect any other rights to which any such Covered Person my be entitled.As used in this Article VI, “Covered Person” shall include such person’s heirs, executors and administrators.Nothing contained in this article shall affect any rights to indemnification to which personnel of the Trust, other than Trustees and officers, and other persons may be entitled by contract or otherwise under law, nor the power of the Trust to purchase and maintain liability insurance on behalf of any such person.” The Investment Advisory Agreements with AlphaMark Advisors, LLC (the “Adviser”) provides that the Adviser shall not be liable for any mistake of judgment or in any event whatsoever, except for lack of good faith, provided that nothing herein shall be deemed to protect, or purport to protect, the Adviser against any liability to a Fund or to its security holders to which the Adviser would otherwise be subject by reason of willful misfeasance, bad faith or gross negligence in the performance of its duties hereunder, or by reason of the Adviser’s reckless disregard of its obligations and duties hereunder. The Distribution Agreement with Ultimus Fund Distributors, LLC (the “Distributor”) provides that the Distributor, its directors, officers, employees, shareholders and control persons shall not be liable for any loss, damage or expense (including the reasonable costs of investigation and reasonable attorneys’ fees) reasonably incurred by any of them in connection with the matters to which the Agreement relates, except a loss resulting from the failure of Distributor or any such other person to comply with applicable law or the terms of the Agreement, or from willful misfeasance, bad faith or negligence, including clerical errors and mechanical failures, on the part of any of such persons in the performance of Distributor’s duties or from the reckless disregard by any of such persons of Distributor’s obligations and duties under the Agreement. The Distribution Agreement with the Distributor further also provides that the Distributor agrees to indemnify and hold harmless the Trust and each person who has been, is, or may hereafter be a Trustee, officer, employee, shareholder or control person of the Trust against any loss, damage or expense (including the reasonable costs of investigation and reasonable attorneys’ fees) reasonably incurred by any of them in connection with any claim or in connection with any action, suit or proceeding to which any of them may be a party, which arises out of or is alleged to arise out of or is based upon (i) any untrue statement or alleged untrue statement of a material fact, or the omission or alleged omission to state a material fact necessary to make the statements not misleading, on the part of Distributor or any agent or employee of Distributor or any other person for whose acts Distributor is responsible, unless such statement or omission was made in reliance upon written information furnished by the Trust; (ii) Distributor's failure to exercise reasonable care and diligence with respect to its services, if any, rendered in connection with investment, reinvestment, automatic withdrawal and other plans for Shares; and (iii) Distributor’s failure to comply with applicable laws and the Rules of FINRA. The Registrant maintains a standard mutual fund and investment advisory professional and directors and officers liability policy.The policy shall provide coverage to the Registrant and its Trustees and officers.Coverage under the policy will include losses by reason of any act, error, omission, misstatement, misleading statement, neglect or breach of duty. Item 31. Business and Other Connections of the Investment Adviser (a) The Adviser has been registered as an investment adviser since 1999.The Adviser also provides investment advisory services to individuals and institutional accounts. (b) The officers and managing members of the Adviser have not engaged in any other business, profession, vocation or employment of a substantial nature at any time during the past two years for his own account or in the capacity of director, officer, partner or trustee. Item 32. Principal Underwriters (a) The Distributor, located at 225 Pictoria Drive, Suite 450, Cincinnati, Ohio 45246, also acts as the principal underwriter for the following registered investment companies: Williamsburg Investment Trust The GKM Funds The RAM Funds Stadion Investment Trust Hussman Investment Trust Profit Funds Investment Trust Veracity Funds NCM Capital Investment Trust The Cutler Trust TFS Capital Investment Trust The Berwyn Funds Schwartz Investment Trust The Piedmont Investment Trust Papp Investment Trust Stralem Fund CM Advisers Family of Funds Gardner Lewis Investment Trust Position with Position with (b) Name Distributor Registrant Robert G. Dorsey President/Managing Director Vice President Mark J. Seger Treasurer/Managing Director Treasurer John F. Splain Secretary/Managing Director Secretary Theresa M. Bridge Vice President Assistant Treasurer Wade R. Bridge Vice President Assistant Secretary Craig J. Hunt Vice President Assistant Vice President Jeffrey Moeller Vice President None Steven F. Nienhaus Vice President None Julie M. Schmuelling Vice President Assistant Treasurer Tina H. Bloom Vice President None The address of each of the above-named persons is 225 Pictoria Drive, Suite 450, Cincinnati, Ohio 45246. (c) Inapplicable Item 33. Location of Accounts and Records Accounts, books and other documents required to be maintained by Section 31(a) of the Investment Company Act of 1940 and the Rules promulgated thereunder will be maintained by the Registrant at the principal executive offices of its investment adviser, AlphaMark Advisors, LLC, 250 Grandview Drive, Suite 175, Fort Mitchell, Kentucky 41017, or its administrator, Ultimus Fund Solutions, LLC, 225 Pictoria Drive, Suite 450, Cincinnati, Ohio 45246.Certain records, including records relating to the possession of Registrant’s securities, may be maintained at the offices of Registrant’s custodian, U.S. Bank, N.A., 435 Walnut Street, Cincinnati, Ohio 45202. Item 34. Management Services Not Discussed in Parts A or B Inapplicable Item 35. Undertakings Inapplicable SIGNATURES Pursuant to the requirements of the Securities Act of 1933 ("Securities Act"), and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Registration Statement to be signed below on its behalf by the undersigned, thereto duly authorized, in the City of Fort Mitchell and State of Kentucky, on the 27th day of December, 2010. AlphaMark Investment Trust By: /s/ Michael L. Simon Michael L. Simon President Pursuant to the requirements of the Securities Act, this Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Signature Title Date /s/ Michael L. Simon Trustee and President December 27, 2010 Michael L. Simon (Chief Executive Officer) /s/ Mark J. Seger Treasurer (Chief Financial December 27, 2010 Mark J. Seger Officer and Principal Accounting Officer) * Trustee John W. Hopper, Jr. /s/ Wade Bridge Wade Bridge * Trustee Attorney-in-Fact* C. Christopher Muth December 27, 2010 * Trustee T. Brian Brockhoff INDEX TO EXHIBITS 28(j) Consent of Independent Registered Public Accounting Firm
